 



Exhibit 10.9
(METRO NETWORKS LOGO) [c72610c7261001.gif]
METRO NETWORKS AFFILIATION AGREEMENT
FOR CBS RADIO STATION(S)
This Metro Affiliation Agreement (“Metro Affiliation Agreement” or “Agreement”),
dated as of February 29, 2008, is by and between Metro Networks Communications,
Limited Partnership (“Network”), and CBS Radio Inc. (“Broadcaster”), the owner
and operator of radio station [Exhibit 1, Column B] (“Station”), on its behalf
and on behalf of the Station. Each of Broadcaster and Network hereby agrees as
follows:

  1.   Term. Subject to clause (ii) of the last sentence of Section 8(a), the
term of this Agreement shall commence on the Effective Date as defined in the
Master Agreement (“Master Agreement”), dated of even date herewith, by and
between Westwood One, Inc. and Broadcaster (“Commencement Date”) and shall
continue through and including March 31, 2017, unless earlier terminated as
provided herein (the “Term”).

  2.   Services. Network shall provide Station with the following services
(“Services”):

  a.   To the extent traffic feeds are indicated in [Exhibit 1, Column D],
traffic reports (“Traffic Reports”), and in connection therewith the parties
will execute the Metro Traffic Network Radio Affiliate Agreement (“Metro Traffic
Agreement”) set forth in Exhibit 4 attached hereto;     b.   To the extent news
feeds are indicated in [Exhibit 1, Column H],news reports or other information
(“News Reports” and collectively with the Traffic Reports, the “Reports”), and
in connection therewith the parties will execute the Metro News Network Radio
Affiliate Agreement (“Metro News Agreement”) set forth in Exhibit 5 attached
hereto; and     c.   To the extent sponsorships are indicated in Exhibit 1,
Column M, the Metro Source service, in which case the parties will execute the
Metro Source Affiliate Agreement (“Metro Source Agreement”) in the form set
forth in Exhibit 6 attached hereto (with the Metro Traffic Agreement, the Metro
News Agreement and the Metro Source Agreement collectively referred to in this
Agreement as the “Station Agreements”).     d.   In the event of a conflict
between the terms of this Metro Affiliation Agreement and the terms of the
Form Agreements, the terms of this Metro Affiliation Agreement shall prevail.

 

 



--------------------------------------------------------------------------------



 



  e.   Station understands and agrees that the Reports are distributed as a
non-exclusive product. Network agrees to provide Reports that are professional
and of broadcast-quality in accordance with prevailing industry standards
(“Prevailing Industry Standards”) and otherwise as set forth in Station’s Metro
Traffic Agreement, Metro News Agreement and Metro Source Agreement, as
applicable.

  3.   Commercials. Station shall broadcast on its analog and HD1 facilities
Network billboards and commercial announcements (“Commercials”) as indicated in
Exhibit 1 hereof and in Station’s Metro Traffic Agreement, Metro News Agreement
and Metro Source Agreement, as applicable. Station shall broadcast such
Commercials in fair and equal rotation within dayparts as indicated in Exhibit 2
hereof and in the Station’s Metro Traffic Agreement, Metro News Agreement and
Metro Source Agreement as applicable.

  4.   Days/Times of Broadcast. All Reports shall be broadcast at the days and
times, as indicated in Exhibit 3 hereof and subject to the terms and conditions,
set forth in Station’s Metro Traffic Agreement, Metro News Agreement and Metro
Source Agreements, as applicable.

  5.   Proof of Broadcast. During the Term of this Agreement, Station agrees to
verify and report to Network all clearances of Commercials via affidavits
(“Affidavits”) as set forth in Station’s Metro Traffic Agreement, Metro News
Agreement and Metro Source Agreements, as applicable.

  6.   Force Majeure. Neither party will have any liability hereunder if
performance by such party shall be prevented, interfered with or omitted because
of labor dispute, failure of facilities, act of God, government or court action,
terrorist act, or any other similar or dissimilar cause beyond the control of
the party so failing to perform hereunder.

  7.   Compensation. In consideration for Station’s broadcast of the Reports and
Commercials, Network agrees:

  a.   to pay Station during the Term, $[Exhibit 1, Column P per month (the
“Monthly Payment”), payable within 90 days after receipt by Network of complete
and fully executed Affidavits for the applicable month; provided that:
(i) beginning in the seventh month of this Agreement, Network agrees to make
good faith efforts to make payment in less than 90 days so long as: (x) Station
has submitted Affidavits on a Timely Basis for such month in accordance with the
terms of the Station Agreements and (y) all three (3) stations in each of the
top three radio markets (as defined by Arbitron) where Broadcaster has radio
stations which are required to clear the highest level of Commercials pursuant
to a Station Westwood Affiliation Agreement (“Top 3 Markets” and the nine
Stations in the Top 3 Markets, the “Top 3 Market Stations”) are in substantial
compliance with their

 

2



--------------------------------------------------------------------------------



 



    obligations to submit their Affidavits under their Station Agreements on a
Timely Basis for such month and (ii) beginning in the second year of this
Agreement, Network agrees to make payments within 45 days after receipt by
Network of complete and fully executed Affidavits for the applicable month if:
(x) Station has submitted its Affidavits on a Timely Basis in accordance with
the terms of the Station Agreements and (y) each of the nine Top 3 Market
Stations were in substantial compliance with their obligations to submit their
Affidavits under their Metro Traffic Affiliation Agreements, Metro News
Affiliation Agreements and Metro Source Affiliation Agreements (collectively,
“Station Agreements”) on a Timely Basis for the immediately preceding six-month
period. For the purposes of this Section 7(a), in order to be timely, Top 3
Market Stations must submit Affidavits within seven (7) days of the originally
scheduled broadcast date of the Commercials, such constituting a “Timely Basis”
for purposes of this Section. For purposes hereof, if at any time, one of the
nine Top 3 Market Stations fails to substantially comply with the aforementioned
requirements to submit their Affidavits on a Timely Basis each week over a
four-week period, notwithstanding that they previously fulfilled the six-month
requirement described above, Network shall no longer be required to make payment
to any Station within 45 days and instead, until such time as the nine Top 3
Market Stations have been in substantial compliance with their obligations to
submit their Affidavits on a Timely Basis for a new six-month period Network
shall make payments hereunder within 90 days after receipt by Network of
complete and fully executed Affidavits for the applicable month.     b.   The
Monthly Payment shall be increased annually, commencing on October 1, 2008 by a
percentage amount equal to the following on the dates indicated below:

      Year   Percentage Increase From Prior Year
10/1/08
  3.46%
10/1/09
  3.34%
10/1/10
  3.45%
10/1/11
  3.13%
10/1/12
  3.19%
10/1/13
  3.19%
10/1/14
  3.19%
10/1/15
  3.19%
10/1/16
  3.19%

  c.   The payment set forth in this Agreement is the total reimbursement and/or
compensation payable by Network to Station related to the Station’s Metro
Traffic Agreement, Metro News Agreement and Metro Source Agreement, as
applicable, and is based entirely on the Station airing the Commercials called
for by this Agreement. If Station does not air the number of Commercials
required by the Station’s Metro Traffic Agreement, Metro News Agreement or Metro
Source Agreement, as applicable, then the reimbursement amounts set forth in
this Section 7 shall be reduced pro rata..

 

3



--------------------------------------------------------------------------------



 



  d.   If at any point during the Term, Broadcaster provides audience guarantees
to advertisers and/or ties pricing of advertising to audience delivery in a
material portion of its traffic advertising business (for the limited purpose of
this Section 7, “material portion” shall mean 20% of Broadcaster’s traffic
advertising revenues), then the compensation payable by Network under this
Agreement to Station shall be adjusted in a manner, or based on a methodology,
at least as favorable as the most favorable manner/methodology used to adjust
the compensation payable by Broadcaster’s major traffic advertisers when taking
audience delivery into account.

8.   Transfer/Sale of Station.

  a.   Broadcaster shall provide Network written notice within fourteen (14)
business days of the execution of an agreement that requires the filing of an
application with the FCC seeking the FCC’s consent for the assignment or
transfer of control of the main broadcast license for the Station to a bona fide
third party (“Transaction”). Broadcaster shall use commercially reasonable
efforts to assign this Agreement (including all of Broadcaster’s rights and
obligations with respect to the applicable Station) to the assignee or
transferee (who is a bona fide third party) in the Transaction (the “Buyer”) for
the remainder of the Term beginning on the date when the Buyer assumes operation
of said Station and shall use commercially reasonable efforts to cause the Buyer
to assume Broadcaster’s rights and obligations under this Agreement. Such
assignment and assumption of rights and obligations shall be made on a form of
agreement that is acceptable to Network, but consent to such form of agreement
shall not be unreasonably withheld, conditioned or delayed. If after such
efforts, Broadcaster is unable to effectuate such an assignment and assumption
of rights and obligations for the Station, then Broadcaster shall be entitled,
with respect to said Station, either to: (i) terminate this Agreement and
reapportion all the gross impressions delivered by said Station to other
Broadcaster owned or operated radio stations to achieve Substantially Equivalent
Distribution for Network; or (ii) if the Station is a 36 Plus Station only,
assign this Agreement (including all of Broadcaster’s rights and obligations
with respect to the applicable Station), and cause the related assumption by
Buyer of Broadcaster’s rights and obligations under this Agreement, for a term
equal to the later of: (x) December 31, 2014 or (y) the fifth anniversary of the
closing date of the Transaction (in which case the Terms shall expire on such
later date, notwithstanding Section 1 herein, but in no event shall the Term
extend beyond March 31, 2017).

 

4



--------------------------------------------------------------------------------



 



  b.   For purposes of this Section 8, the following terms shall have the
following meanings:

  i.   “36 Plus Station” shall mean the 36th radio station sold, assigned or
otherwise transferred or conveyed in any one or more Transaction or Transactions
by Broadcaster after the Effective Date of the Master Agreement and any radio
stations sold, assigned or otherwise transferred or conveyed in any one or more
Transaction or Transactions thereafter by Broadcaster, not including (in any
such case) any Transaction that was announced, consummated or pending at the
time of, or prior to, the date of execution of the Master Agreement.     ii.  
To achieve “Substantially Equivalent Distribution” Broadcaster shall initially
seek to reapportion gross impressions by redistribution of inventory to another
Broadcaster owned or operated radio station in the same MSA, or if not
applicable DMA, of the radio station(s) sold. If in Broadcaster’s reasonably
exercised business judgment, redistribution in the same MSA or DMA as
applicable, would have a materially detrimental effect on a Broadcaster
station(s) located in such MSA or DMA, then Broadcaster shall not be required to
redistribute such gross impressions on such Broadcaster Station(s), subject to
Network’s right to dispute same as set forth below, and may achieve
Substantially Equivalent Distribution as follows:

          Market Size Where Market Size of Sold Station(s)   Broadcaster May
Re-Distribute (as determined by Arbitron)   Network Commercials
1-3
  1-3
4-8
  1-8
9-14
  1-14
15-20
  1-20
21-27
  1-27
28+
  1+

      In the event that Network disputes Broadcaster’s determination that
distribution in the same MSA or DMA would have a materially detrimental effect
on Broadcaster or any of its stations located in the MSA or DMA, then Network
may submit its proposal for redistribution of Commercial inventory to be
resolved by an arbitrator pursuant to Section 13(p) hereof, in which case the
arbitrator shall have the authority to determine if the distribution in the same
MSA or DMA would have such detrimental effect, and if not, to require a revised
redistribution of Commercials.

 

5



--------------------------------------------------------------------------------



 



9.   Assignment/Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Subject to Section 8(a) hereof and Section 26 of the Master
Agreement, neither Broadcaster nor Network may assign its rights or obligations
hereunder without the prior written consent of the other party hereto; provided
that (i) subject to Section 26 of the Master Agreement, Network may assign all
or any of its rights and related obligations hereunder to any of its controlled
affiliates, or a third party who acquires more than 50% of the equity or voting
interests of Network, all or substantially all of the assets of Network or all
or substantially all of the assets comprising any significant business unit or
division of Network, in each case, in a single transaction or series of related
transactions, without the prior consent of Broadcaster; provided that (x) in the
case of any assignment in connection with the sale of all or substantially all
of the assets comprising any significant business unit or division of Network,
such assignment shall be limited to those rights and related obligations that
are related to such business unit or division, (y) in connection with any
permitted assignment under this clause (i), the assignee shall assume all of the
obligations relating to the rights being assigned, and (z) no assignment under
this clause (i) shall relieve Network from any of its obligations or liabilities
under this Agreement; (ii) Broadcaster may assign, without the prior consent of
Network, all or any of its rights or obligations hereunder to (x) any of its
affiliates and (y) any third party who acquires any Broadcaster Station, to the
extent the assigned rights are related to the Broadcaster Stations acquired
thereby; provided that no assignment under this clause (ii) shall relieve
Broadcaster from any of its obligations or liabilities hereunder; and (iii) in
respect of any assignment of Broadcaster’s rights and related obligations
hereunder to any third party who is not an affiliate of Broadcaster, Network’s
prior written consent shall not be unreasonably withheld. Any purported
assignment or transfer in violation of the provisions of this Section 9 is null
and void and of no force or effect. For the avoidance of doubt, (i) Network
agrees that that a sale of Broadcaster as an entity, whether directly or
indirectly and whether by merger, asset sale, stock sale or otherwise, shall not
constitute an assignment for purposes of this Agreement or otherwise require the
consent of Network and (ii) Broadcaster agrees that, subject to Section 26 of
the Master Agreement, a sale of Network as an entity, whether directly or
indirectly and whether by merger, asset sale, stock sale or otherwise shall not
constitute an assignment for purposes of this Agreement or otherwise require the
consent of Broadcaster. In addition, Broadcaster acknowledges that the Network
may engage third parties to manage the distribution of the Programs, or act as
an agent of the Network relating to the distribution or production of Programs
for the Network or sale of any commercial inventory associated with the
Programs, in each case, not from any broadcast facilities leased by, or leased
from, Broadcaster (other than independent contractors who shall be permitted
access to such broadcast facilities consistent with Past Practice (as such term
is defined in the

 

6



--------------------------------------------------------------------------------



 



    Technical Services Agreement, between Westwood One, Inc. and Broadcaster)),
and Broadcaster agrees that it shall remain, and any third party engaged by it
shall be, subject to all of the applicable terms and conditions of this
Agreement and the Amended and Restated News Programming Agreement, between
Westwood One, Inc. and Broadcaster (“Amended News Agreement”). Furthermore,
Owner acknowledges that the foregoing shall not constitute an assignment
hereunder. Upon the transfer or assignment of the Station pursuant to Sections
8(a) hereof, the terms of Sections 7(a)(ii), 8(a) and 10(f) hereof shall be of
no further force or effect and shall not apply to the Buyer of the Station or to
any subsequent Buyers.

10.   Termination. This Agreement may be terminated:

  a.   by mutual written consent of Broadcaster and Network;     b.   by
Broadcaster if Network fails to pay an undisputed amount owed to Broadcaster
under this Agreement following 30 days written notice;     c.   by Broadcaster
if Network fails to pay an amount owed to Broadcaster that was previously
disputed but has since been determined by arbitration pursuant to Section 13(p)
or mutual agreement of the parties to be owed to Broadcaster under this
Agreement, within 15 days of such arbitration award or following 15 days written
notice of such mutual agreement;     d.   by Broadcaster following 30 days
written notice if (x) three (3) or more disputed payments are submitted to
arbitration under Section 13(p) during the Term of this Agreement, (y) such
disputed payments are not deposited with a third party escrow agent reasonably
acceptable to Broadcaster and Network within five (5) business days following
submission to arbitration and (z) the arbitrator(s) finds in each case that the
amount claimed by Broadcaster to be properly payable by Network to Broadcaster
under this Agreement is in fact properly payable to Broadcaster under this
Agreement;     e.   by either party hereto if (x) it notifies the other party in
writing that such other party is in material breach of one or more of its
material covenants (other than payment covenants) under this Agreement and such
breach is not cured within 30 days of receipt of such written notice, (y) it
submits to arbitration under Section 13(p) such breach or breaches and requests
termination as a remedy, and (z) the arbitrator(s) determines (A) that the
breaching party has in fact materially breached one or more material covenants
(other than payment covenants) under this Agreement, (B) that such breach or
breaches have not been cured and have caused significant harm to the
non-breaching party, and (C) that termination of this Agreement is an
appropriate remedy (after considering other appropriate remedies short of
termination);

 

7



--------------------------------------------------------------------------------



 



  f.   automatically in the event of a termination of the Master Agreement and
the parties’ rights and obligations shall be governed by the terms of Section 27
of the Master Agreement;     g.   by Network effective immediately by giving
Station notice of termination if Station has delivered to Network intentionally
or repeatedly false, inaccurate or incomplete Affidavits concerning the
broadcast of the Reports and Commercials; provided however in the event that
Network determines that Station has submitted intentionally or repeatedly false,
inaccurate or incomplete Affidavits, Network will provide notice to Broadcaster
and Station (through a designated official at each) of such failure or problem.
Network further agrees that Station shall have thirty (30) days notice and
opportunity to cure in the event that such delivery of false, inaccurate or
incomplete Affidavits was due to circumstances not approved or condoned by a
management level Station official; provided, however, that such opportunity to
cure in this instance shall be available to Station on three (3) occasions only
during the Term of this Agreement.     h.   by Broadcaster pursuant to clause
(i) of the last sentence of Section 8(a) herein.

11.   Copyright, Trademarks and Service Mark Limitations; Licenses.

  a.   During the Term of this Agreement, in addition to such rights granted to
Network under the terms of the Amended and Restated Trademark License Agreement,
dated of even date herewith, by and between CBS Radio Inc. and Westwood One,
Inc. (the “Amended and Restated Trademark License Agreement”) and subject to
Section 26 of the Master Agreement, Network shall have the right to use the name
of Broadcaster and Station’s call letters solely in connection with promotion of
the Network and Broadcaster’s association with it. During the Term of this
Agreement, Broadcaster and Station shall have the right to use the name of
Network solely in connection with promotion of the Network and Broadcaster’s
association with it. The copyrights, trademarks and all other rights in the
material supplied by Network shall remain the property of Network or the
property of such copyright, trademark and other rights holders from whom Network
has licensed or otherwise acquired rights. The copyrights, trademarks and all ;
other rights in the material supplied by Broadcaster and Station shall remain
the property of Broadcaster or the property of such copyright, trademark and
other rights holders from whom Broadcaster or Station has licensed or otherwise
acquired rights. Each party shall be obligated to comply with all copyrights,
trademark and other laws in any applicable jurisdiction necessary to protect the
other party’s copyrights, trademarks and all other rights in the material on
behalf of the rights holders. The foregoing shall not limit either party’s
rights or remedies for the other party’s unauthorized use of the proprietary
interests of its trademarks, copyrights or service marks. The parties further
agree that any use by Network of the trademarks, logos and service marks set
forth in Schedule A to the Amended and Restated Trademark License Agreement
shall be subject to the terms of the Amended and Restated Trademarks License
Agreement and that the terms of this Agreement shall not apply to the matters
described therein.

 

8



--------------------------------------------------------------------------------



 



  b.   Network represents and warrants that all ideas, creations, materials and
intellectual properties provided to Station in the Reports or Commercials
hereunder are either (a) controlled by BMI, ASCAP or SESAC; (b) in the public
domain; or (c) are materials which Network is fully licensed to use. Network
agrees to indemnify and hold Broadcaster and Station harmless from and against
any damage or expenses, including reasonable attorney’s fees, which may arise
out of the broadcasting hereunder of materials the performing rights to which
are not within category (a) above and Station agrees that it is the obligation
of Station to secure the necessary performing rights license for music within
category (a) above. Except as otherwise set forth herein, in no event, however,
shall either party be liable to the other party for any special, indirect,
consequential or exemplary damages or any loss of any business profits, whether
or not foreseeable, arising out of or in connection with broadcast of the
Reports or Commercials.

12.   Indemnification.

  a.   From and after the Commencement Date, Broadcaster shall indemnify, defend
and hold Network, its affiliates and their respective officers, directors,
employees and representatives, and the predecessors, successors and assigns of
any of them harmless, from and against any and all actions, claims, damages and
liabilities (and all actions in respect thereof and any legal or other expenses
in giving testimony or furnishing documents in response to a subpoena or
otherwise and whether or not a party thereto), whether or not arising out of
third party claims, including reasonable legal fees and expenses in connection
with, and other costs of, investigating, preparing or defending any such action
or claim, whether or not in connection with litigation in which such person is a
party, and as and when incurred (collectively, “Losses”), caused by, relating
to, based upon or arising out of (directly or indirectly) (i) any breach of, or
inaccuracy in, any representation or warranty of Broadcaster or Station in this
Agreement or any certificate or other document delivered pursuant hereto in
connection herewith, or (ii) any breach of any covenant or agreement made by
Broadcaster or Station in this Agreement.

 

9



--------------------------------------------------------------------------------



 



  b.   From and after the Commencement Date, Network shall indemnify, defend and
hold Broadcaster, Station, their affiliates and their respective officers,
directors, employees and representatives, and the predecessors, successors and
assigns of any of them harmless, from and against any Losses, caused by,
relating to, based upon or arising out of (directly or indirectly) (i) any
breach of, or inaccuracy in, any representation or warranty of Network in this
Agreement or any certificate or other document delivered pursuant hereto in
connection herewith, (ii) any breach of any covenant or agreement made by
Network in this Agreement, or (iii) any claim that the Reports or Commercials,
or the Broadcaster or Station’s use thereof in accordance with the terms and
conditions hereunder, violates or infringes the rights of any third party.    
c.   In the event of a claim for breach of the representations and warranties
contained in this Agreement or for failure to fulfill a covenant or agreement,
the party asserting such breach or failure shall provide a written notice to the
other party which shall state specifically the representation, warranty,
covenant or agreement with respect to which the claim is made, the facts giving
rise to an alleged basis for the claim and the amount of liability asserted
against the other party by reason of the claim. If any suit, action, proceeding
or investigation shall be commenced or any claim or demand shall be asserted by
any third party (a “Third Party Claim”) in respect of which indemnification may
be sought by any party or parties from any other party or parties under the
provisions of this Section 12, the party or parties seeking indemnification
(collectively, the “Indemnitee”) shall promptly provide written notice to the
party or parties from which indemnification is sought (collectively, the
“Indemnitor”); provided, however, that any failure by an Indemnitee to so notify
an Indemnitor will not relieve the Indemnitor from its obligations hereunder,
except to the extent that such failure shall have materially prejudiced the
defense of such Third Party Claim. The Indemnitor shall have the right to
control (except where an insurance carrier has the right to control or where an
insurance policy or applicable law prohibits the Indemnitor from taking control
of) the defense of any Third Party Claim; provided, however, that the Indemnitee
may participate in any such proceeding with counsel of its choice and at its own
expense unless there exists a conflict between the Indemnitor and the Indemnitee
as to their respective legal defenses, in which case the fees and expenses of
any such counsel shall be reimbursed by the Indemnitor. Except as otherwise set
forth herein, the Indemnitee shall have the right to participate in (but not
control) the defense of any Third Party Claim and to retain its own counsel in
connection therewith, but the fees and expenses of any such counsel for the
Indemnitee shall be borne by the Indemnitee. The Indemnitor shall not, without
the prior written consent of the Indemnitee, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnitee is, or with
reasonable foresee ability could have been, a party and indemnity could have
been sought to be collected from the Indemnitor, unless such settlement includes
an unconditional release of such Indemnitee from all liability arising out of
such proceeding (provided, however, that, whether or not such a release is
required to be obtained, the Indemnitor shall

 

10



--------------------------------------------------------------------------------



 



      remain liable to such Indemnitee in accordance with this Section 12 in the
event that a Third Party Claim is subsequently brought against or sought to be
collected from such Indemnitee). The Indemnitor shall be liable for all Losses
arising out of any settlement of any Third Party Claim; provided, however, that
the Indemnitor shall not be liable for any settlement of any Third Party Claim
brought against or sought to be collected from an Indemnitee, the settlement of
which is effected by such Indemnitee without such Indemnitor’s written consent,
but if settled with such Indemnitor’s written consent, or if there is a final
judgment for the plaintiff in any such Third Party Claim, such Indemnitor shall
(to the extent stated above) indemnify the Indemnitee from and against any
Losses in connection with such Third Party Claim. The indemnification required
by this Section 12 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or Losses are incurred.     d.   Neither party shall be liable to the
other party for any special, indirect, consequential, or exemplary damages, and
any loss of business or profits, whether or not foreseeable, arising out of or
in connection with this Agreement (other then in connection with Third Party
Claims). The obligations of each party under this Section shall continue
notwithstanding any termination of this Agreement and such indemnification shall
survive termination of this Agreement.

13.   Miscellaneous.

  a.   Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission (with receipt acknowledged) or mailed
(registered or certified mail, return receipt requested) to the parties at the
following addresses or facsimile numbers:

If to Network:
Westwood One, Inc.
40 West 57th Street, 15th Floor
New York, New York 10019
Attention: General Counsel
Telecopy: (212) 641-2198
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attention: Brian J. McCarthy, Esq.
Telecopy: (213) 687-5600

 

11



--------------------------------------------------------------------------------



 



If to Broadcaster or Station:
CBS Radio Inc.
1515 Broadway, 46th Floor
New York, NY 10036
Attention: President/CEO
Telecopy: (212) 846-3939

     
 
  with a copy to each of:
 
  CBS Law Department
 
  51 West 52nd Street
 
  New York, NY 10019
 
  Attention: General Counsel
 
  Telecopy: (212) 975-4215
 
   
 
  Weil, Gotshal & Manges LLP
 
  767 Fifth Avenue
 
  New York, NY 10153
 
  Attention: Howard Chatzinoff
 
  Telecopy: (212) 310-8007

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of transmission, and
(iii) if delivered by mail in the manner described above to the address as
provided in this Section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.

  b.   Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. No failure or delay on the part of
party in exercising any right or power under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. All remedies, either under this Agreement or by law or
otherwise afforded, will be cumulative and not alternative.     c.   Amendment.
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party hereto.

 

12



--------------------------------------------------------------------------------



 



  d.   No Third-Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.     e.   Headings.
The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.     f.  
Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.     g.   Press
Release. Except as required by law, the timing and content of any public
disclosure of the terms of this Agreement shall be made only upon the mutual
approval of Network and Broadcaster.     h.   Governing Law. This Agreement
shall be governed by and construed in accordance with the laws of the state of
New York, its rules of conflict of laws notwithstanding.     i.   Process. Each
party hereby irrevocably consents to the service of any and all process in any
such suit, action or proceeding by registered or certified mail addressed and
sent to the chief executive officer of such party at such party’s address as
noted in Section 13(a) above.     j.   Counterparts. This Agreement may be
executed in counterparts and by facsimile signature, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

13



--------------------------------------------------------------------------------



 



  k.   Expenses. Each of Network and Broadcaster shall bear its own expenses
relating to this Agreement.     l.   Entire Agreement. Except as set forth
otherwise herein, this Agreement, this Agreement contains the entire
understanding between Network and Broadcaster with respect to its subject matter
and constitutes the sole relationship between Network and Broadcaster,
supersedes all previous agreements or understandings (including but not limited
to any and all other “Metro Networks Affiliation Agreement(s)” between Network
and Station, with the exception of the indemnification provision(s) of such
agreements, which shall survive in accordance with their terms) between them
with respect thereto, and, except for changes and revisions by Station to
Reports and Commercials specifically contemplated herein, shall not be modified
except by a signed writing.     m.   Authority. The individual executing this
Agreement hereby warrants and represents that he/she is legally authorized to
execute agreements on behalf of either Network or Broadcaster/ Station, as the
case may be, and does so intending to be bound legally.     n.   Commercial
Rights. Network represents and warrants that it possesses all rights necessary
to license the Reports and Commercials supplied by Network under this Agreement.
    o.   Communications Act of 1934. Network agrees to disclose to Broadcaster
and Station any and all information that it has or that has been disclosed to it
as to any money, service or other valuable consideration which any person has
been paid or accepted, or has agreed to pay or accept for the inclusion of any
matter as a part of the report other than sponsorships\commercial
mentions\spots. The term “service or other valuable consideration” as used in
this paragraph shall not include any service or property furnished without
charge or at a nominal charge for use on, or in connection with, the reports
unless it is so furnished in consideration for an identification in the material
provided by Network of any person, product, service, trademark or brand name
beyond an identification that is reasonably related to the use of such service
or property in such material. With respect to any material for which an
announcement is required, Station may, at its option, cancel the broadcast of
such material.

 

14



--------------------------------------------------------------------------------



 



  p.   Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement or the breach, termination or validity thereof (“Dispute”),
shall on the demand of any party be finally and exclusively resolved by
arbitration in accordance with the then-prevailing JAMS Comprehensive
Arbitration Rules and Procedures as modified herein (the “Rules”); provided,
however, that any party hereto shall have the right to seek injunctive relief
against the other party hereto in the courts of New York, New York, prior to the
resolution of any Dispute by arbitration in accordance with this Section 13(p).
There shall be three neutral arbitrators of whom each party shall select one.
The claimant shall select its arbitrator in its demand for arbitration and the
respondent shall select its arbitrator within 30 days after receipt of the
demand for arbitration. The two arbitrators so appointed shall select a third
arbitrator to serve as chairperson within fourteen days of the designation of
the second of the two arbitrators. If any arbitrator is not timely appointed, at
the request of any party such arbitrator shall be appointed by JAMS pursuant to
the listing, striking and ranking procedure in the Rules. The place of
arbitration shall be New York, New York. The arbitral tribunal shall be required
to follow the law of the State of New York. The arbitral tribunal is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute. Any arbitration proceedings, decision or
award rendered hereunder and the validity, effect and interpretation of this
arbitration provision shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq. The award shall be final and binding upon the parties and shall be
the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues or accounting presented to the arbitral tribunal. Judgment
upon any award may be entered in any court having jurisdiction.

 

15



--------------------------------------------------------------------------------



 



                  WESTWOOD ONE, INC.       CBS RADIO INC.
 
               
By:
  /s/ David Hillman       By:   /s/ Anton Guitano
 
               
Name:
  David Hillman        Name:   Anton Guitano
Title:
  CAO & GC        Title:   Senior Executive Vice President of Finance and
Operations and CFO

Signature Page to Metro Networks Affiliation Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
SEE ATTACHED
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
SEE ATTACHED
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
SEE ATTACHED
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
FORM OF METRO TRAFFIC AGREEMENT

 

 



--------------------------------------------------------------------------------



 



(FORM) [c72610c7261005x2.gif]

 

 



--------------------------------------------------------------------------------



 



Metro Traffic Network Radio Affiliation Agreement
With CBS Station(s)
CONDITIONS OF AGREEMENT
Station (as defined on the first page of this Agreement), which is owned and
operated by CBS Radio Inc. (“Broadcaster”) and Metro Networks Communications,
Limited Partnership (“Network”), an affiliate of Westwood One, Inc. (“Westwood”)
hereby agree to the following terms and conditions.
I. BROADCAST OF TRAFFIC REPORTS AND COMMERCIALS
a. Carriage of Traffic Reports and Commercials. Network agrees to provide
Station with traffic reports (“Traffic Reports”) that are professional, and of
broadcast-quality in accordance with prevailing industry standards (“Prevailing
Industry Standards”) and Station agrees to broadcast on its analog and HD1
facilities the minimum number of Traffic Reports per day indicated on the first
page of this Agreement, including opening commercial mentions (“Commercial
Mention”) within :15 seconds of the beginning of each Traffic Report and a :15
second commercial announcement (“Commercial Announcement,” and collectively with
Commercial Mentions, the “Commercials”) . Station further agrees that any
Traffic Reports it runs in addition to the minimum number of Traffic Reports
indicated on the first page of this Agreement will carry an opening Commercial
Mention within :15 seconds of the beginning of each Traffic Report and a :15
second Commercial Announcement. All :15 second Commercial Announcements, at
Network’s option, can be aired immediately prior to, within, or immediately
after the actual Traffic Report. Network also agrees to provide Station with the
services specified on the first page of this Agreement and to the extent
indicated on the first page of this Agreement, live traffic services for
Stations using a helicopter.
b. Internet Streaming. The parties agree that for the purposes of this
Agreement, the term “broadcast” includes transmission of the Traffic Reports and
Commercials over Station’s licensed analog or digital facilities, and simulcast
of the Traffic Reports and Commercials by Station via live internet streaming
(“Internet Streaming”) on Station’s website (“Station Website”), free of charge
for the personal, non-commercial use of visitors to the Station Website. If,
during the Term of this Agreement, Network enters into a material agreement with
any radio station in Station’s market for provision of the Traffic Reports on
terms that allow such third party to exploit the Traffic Reports by a means
other than as set forth in the preceding sentence (e.g., through podcasting,
messaging) with payment of no or nominal additional consideration (a “More
Favorable Agreement”), then Network shall promptly notify Broadcaster in writing
of the execution of such More Favorable Agreement, detailing the consideration
and/or terms and conditions contained therein and Station shall have the option
to then exploit the Traffic Reports on the same terms and conditions and
consideration, if any, of the More Favorable Agreement throughout the earlier
of: (i) the term of the More Favorable Agreement or (ii) the remainder of the
Term.

 

 



--------------------------------------------------------------------------------



 



c. Clearance of Traffic Reports. Except as set forth in Section I(d) and I(e)
below, Station agrees to clear Traffic Reports either by live broadcast or
delayed broadcast within five (5) minutes of feed during the scheduled times
listed on the first page of this Agreement.
d. Changes to Commercials; Preemption. Network may from time to time change the
Commercials to be broadcast by Station so long as such modification does not
increase the number or placement of such Commercials; provided however that with
any changes made with respect to Network’s transmission of Commercials, Network
shall notify Station’s traffic department by email of any changes in Commercials
at least twenty-four (24) hours before such changes become effective. Station
shall have the right to preempt any Traffic Reports or Commercials upon advance
written notice to Network (which in the case of this Section I(d), the parties
agree that electronic mail to individual(s) designated by Network shall suffice
for purposes of notice under this Agreement) and solely as follows: (i) in
Station’s opinion, the Commercials violate any of Station’s written “standards
and practices” (to the extent such have been provided by Station to Network in
advance and provided such are applied to Network advertisers in the same manner
that they are applied to Station’s cash advertisers), technical quality
standards or any applicable law, statutes, ordinances or regulation (“Content
Related Preemption”); or (ii) if such Traffic Reports or Commercials are
broadcast during any play-by-play sports programming or NASCAR programming
(“Sports Related Preemption”).
e. Make Goods.
(i) Content Related Preemption. If Station preempts Traffic Reports or
Commercials for a Content Related Preemption, Station may nevertheless receive
credit for broadcasting same by providing a make good (which in the case of a
Commercial preempted by Station for the reasons set forth in Section I(d)(ii)
above shall be a substitute Commercial which shall be provided by Network within
two business day’s notice from Station that the original Commercial was not
acceptable or Station shall be relieved of any make good obligation) (“Make
Good”) for such Commercials as follows:

          Originally Scheduled Broadcast         Date   Make Good Window*   Make
Good Time*
Monday – Wednesday
  Monday- Friday within the same week as the originally scheduled broadcast date
  Same or better daypart as the originally scheduled broadcast date
Thursday- Friday
  Monday-Friday within the same week as the originally scheduled broadcast date
OR Monday-Wednesday in the week following the originally scheduled broadcast
date   Same or better daypart as the originally scheduled broadcast date
Thursday – Friday for time sensitive commercials (e.g., retail sales (including
airlines), seasonal copy, movie or other openings or TV or other media “tune-in”
(including newspapers), lotteries and sweepstakes) that Network has provided CBS
with reasonable advance notice of pursuant to Section I(d)
  Reasonable best efforts Monday-Friday within the same week as the originally
scheduled broadcast date   Same or better daypart as the originally scheduled
broadcast date
Saturday-Sunday
  Monday-Sunday in the week following the originally scheduled broadcast date  
Same daypart as the originally scheduled broadcast date

 

2



--------------------------------------------------------------------------------



 



*       or at such other time as Network and Station may mutually agree (with
the above Make Good Window and Make Good Time collectively referred to as the
“Make Good Period”). Traffic Reports, Commercials and Spot Announcements (as
defined in Section II below) aired during the Make Good Period in accordance
with this section shall be deemed to have run during the relevant Commercial
Schedule, with no resulting adverse financial impact on Station or Broadcaster’s
clearance percentages and no other financial penalty to Station or Broadcaster
as a result thereof.
(ii) Sports Related Preemptions. If Station preempts Commercials for a Sports
Related Preemption, Station shall not be required to provide a Make Good, except
if a Make Good requirement is set forth in Exhibit 1 to this Agreement. To the
extent that Station is not required to provide a Make Good for a Sports Related
Preemption, failure to provide such Make Good shall result in a pro-rata
reduction in the Monthly Payment set forth in Section 7(a) of the Station Metro
Affiliation Agreement for any Commercials that are not made good but shall have
no other adverse financial impact on Station or Broadcaster’s clearance
percentages and no other financial penalty to Station or Broadcaster as a result
thereof. To the extent that Station is required to provide a Make Good for
Sports Related Preemptions as indicated in Exhibit 1 to this Agreement, then
Traffic Reports, Commercials and Spot Announcements (as defined in Section II
below) aired during the Make Good Period shall be deemed to have run during the
relevant Commercial Schedule, with no resulting adverse financial impact on
Station or Broadcaster’s clearance percentages and no other financial penalty to
Station or Broadcaster as a result thereof.
f. Sponsorship Identifications. Station shall have the right to add a
sponsorship identification to Commercials if Station determines such
identification is required to comply with applicable FCC requirements (including
but not limited to 47 CFR § 73.1212); provided however that Station agrees that
Commercials with obvious sponsorship identification (as contemplated by FCC
requirements) will not require disclosure beyond the sponsorship identification
already contained in the commercial copy. If Station determines such
identification is required, it shall immediately notify Network of such
determination and give Network the opportunity to correct such identification
issue, in which event Network may provide replacement Commercials.
II. BROADCAST OF SPOT ANNOUNCEMENTS
In addition, Station agrees to furnish Network certain additional commercial
time, if any, (“Spot Announcements”) to the extent indicated on the first page
of this Agreement, to broadcast thirty (:30) or sixty (:60) second Spot
Announcements, to be used at the discretion of Network, each week. Such Spot
Announcements shall broadcast as indicated on the first page of this Agreement.
In addition to the foregoing, Station may pre-empt Spot Announcements upon
notice to Network in the event that such time is sold commercially for cash or
in the event that non-acceptance by Station is due to the fact that the Spot
Advertiser was a cash customer of Station in the preceding twelve (12) months.

 

3



--------------------------------------------------------------------------------



 



III. FAILURE TO BROADCAST/ FORCE MAJEURE
Neither party will have any liability hereunder if performance by such party
shall be prevented, interfered with or omitted because of labor dispute, failure
of facilities, act of God, government or court action, terrorist act, or any
other similar or dissimilar cause beyond the control of the party so failing to
perform hereunder.
IV. NON-SHARING OF INFORMATION/CONFIDENTIALITY
Station agrees that, except as set forth otherwise in this Agreement, no traffic
information provided to Station by Network will be made available or sold to any
other person(s), entities, radio station or broadcast licensee, without prior
written consent of Network. The terms of this Agreement are confidential and
neither party shall disclose the contents herein to any third party except as
otherwise required by law. This confidentiality shall survive termination of
this Agreement.
V. LIMITATIONS
a. Station Use of Third Party Traffic Information. Station agrees that no other
source for traffic information shall be broadcast on the analog radio signal or
HD1 signal of the Station other than traffic information received from Network
or traffic information received from: (i) federal, state or local transportation
authorities and (ii) traffic services other than Network during times in which
Network does not provide local traffic information in the applicable market
(e.g., overnights and/or weekends in certain markets).  Network agrees that
Station may use traffic information from any source (e.g., Traffic.com,
Premiere) on any platform used by Station to disseminate information, including
but not limited to on the Station’s Website, HD2 signal and through interaction
with Station listeners by e-mail, text messaging or otherwise, except that as to
Station’s analog radio signal or HD1 signal such Station use shall be limited by
the first sentence of this Section.  The parties further agree, for the time
period from the Effective Date as defined in the Master Agreement (“Commencement
Date”) until March 31, 2010, or in the event of a sale of Station pursuant to
Section 8 of the Station Metro Affiliation Agreement, at which time, in either
case, the following provisions in this paragraph shall no longer apply (unless
the buyer in such sale consents to such provision, which consent Broadcaster
shall use reasonable commercial efforts to obtain), that: (i) to the extent that
Station enters into arrangements to receive traffic information from a third
party source (“Third Party Traffic Provider”)  pursuant to the previous sentence
(“Third Party Traffic Agreement”), Station may broadcast commercials pursuant to
such Third Party Traffic Agreement (whether such commercials are for the Third
Party itself or for a Third Party’s own advertiser) on the Station’s analog
radio signal,  HD1 and HD2 signal and Station Website, so long as such
commercials are not broadcast on the Station’s analog radio signal or HD1 signal
within a Traffic Report or within two minutes before or after a Traffic Report
provided to Station by Network (“Two Minute Window”).

 

4



--------------------------------------------------------------------------------



 



b. Station Sale of Advertising Adjacent to Traffic Reports. During the Term of
this Agreement and subject in all respects to Section 12(a)(iii) of the Master
Agreement, dated of even date herewith, between Westwood and Broadcaster
(“Master Agreement”), Station may (i) sell ten (10)-second sponsorships in or
adjacent to Traffic Reports, subject additionally to the limitations set forth
in Sections V(a) and(c) of this Agreement and (ii) may sell any advertising on a
station-by-station basis.
c. CBS Rep Firm Sale of Advertising Adjacent to Traffic Reports. Between the
Commencement Date and March 31, 2010, Station is permitted to sell ten
(10)-second sponsorships in or adjacent to Traffic Reports provided to CBS Radio
Inc. pursuant to the various Station Network Affiliation Agreements through one
or more CBS Rep Firms, subject to the following limitation: (i) total traffic
sales nationwide by a CBS Rep Firm across all CBS Stations may not exceed $3.0
million for the first twelve (12) months after the Effective Date of the Master
Agreement, and (ii) total traffic sales nationwide by a CBS Rep Firm across all
CBS Stations may not exceed $4.0 million annually for each twelve (12) months
after the first anniversary of the Commencement Date. The immediately preceding
limitation applies only with respect to ten (10)-second sponsorships in or
adjacent to Traffic Reports provided to CBS Radio Inc. pursuant to Metro Traffic
Network Radio Affiliate Agreements and not to any other ten (10)-second
sponsorships and only until March 31, 2010, at which time there shall be no
restrictions on sales of any kind by CBS Rep Firms on behalf of Station or any
other CBS owned and operated radio station. To the extent that Commercial
Announcements sold by Metro are scheduled for broadcast adjacent to or embedded
within a Traffic Report(s) as indicated on the first page of this Agreement,
such Traffic Report(s) will be exclusively sold by Network (“Exclusive Network
Traffic Reports”), and in such case Radio Station agrees that no other
advertiser may be attributed to and/or associated with such Exclusive Network
Traffic Report other than a Metro advertiser.
VI. AFFIDAVITS
During the Term of this Agreement Station agrees to verify and report to Network
all clearances of Traffic Reports, Commercials and Spot Announcements, if any,
via affidavits (“Affidavits” ) using the Westwood One Electronic Affidavit
System or via the Internet on forms as provided therein and/or by methods
determined by Network, in its reasonable discretion, within two (2) business
days of the originally scheduled broadcast date for such Traffic Reports,
Commercials and Spot Announcements or at such other time as Network and Station
may mutually agree. The parties agree that the form of Affidavit will accurately
reflect the terms of this Agreement, including but not limited to indication
upon such Affidavit of Station’s right to provide Make Goods during the Make
Good Period. Upon receipt of an Affidavit from Station submitted in accordance
with the terms hereof, Network agrees to acknowledge receipt of such Affidavit
within twenty-four (24) hours of receipt and agrees to maintain a system by
which Station-submitted Affidavits are retained for review and verification
purposes. In the event that Station does not submit Affidavits in a timely
manner in accordance with the terms of this Section VI, Network will provide
Station with written notice of such failure (“Late Affidavit Notice”). Station
shall have thirty (30) days after receipt of such Late Affidavit Notice in which
to cure such failure (“Cure Period”); provided however that in the event that
Station fails to submit such Affidavits during the Cure Period, then such
failure shall result in a reduction in the Monthly Payment set forth in Section
7(a) of the Station Metro Affiliation Agreement for any such Affidavits not
submitted during the Cure Period.

 

5



--------------------------------------------------------------------------------



 



VII. EQUIPMENT RESPONSIBILITY
Network shall supply such equipment necessary to produce the Traffic Reports in
accordance with Prevailing Industry Standards, including as indicated on the
first page of this Agreement (“Equipment”), at no additional cost to Station,
except as set forth otherwise herein. Network shall maintain, replace and update
such Equipment in accordance with Prevailing Industry Standards. All equipment
supplied by Network to Station shall remain the property of Network. Station is
solely responsible for the expense and maintenance of all telephone lines for
voice transmission and equipment for receipt of the Traffic Reports. Station
will not, without authorization of Network, affix any foreign equipment or
service to any hardware Network may supply.
VIII. ASSIGNMENT
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Subject to
Section 8 of the Station Metro Affiliation Agreement and Section 26 of the
Master Agreement, neither Broadcaster nor Network may assign its rights or
obligations hereunder without the prior written consent of the other party
hereto; provided that (i) subject to Section 26 of the Master Agreement, Network
may assign all or any of its rights and related obligations hereunder to any of
its controlled affiliates, or a third party who acquires more than 50% of the
equity or voting interests of Network, all or substantially all of the assets of
Network or all or substantially all of the assets comprising any significant
business unit or division of Network, in each case, in a single transaction or
series of related transactions, without the prior consent of Broadcaster;
provided that (x) in the case of any assignment in connection with the sale of
all or substantially all of the assets comprising any significant business unit
or division of Network, such assignment shall be limited to those rights and
related obligations that are related to such business unit or division, (y) in
connection with any permitted assignment under this clause (i), the assignee
shall assume all of the obligations relating to the rights being assigned, and
(z) no assignment under this clause (i) shall relieve Network from any of its
obligations or liabilities under this Agreement; (ii) Broadcaster may assign,
without the prior consent of Network, all or any of its rights or obligations
hereunder to (x) any of its affiliates and (y) any third party who acquires any
Broadcaster Station, to the extent the assigned rights are related to the
Broadcaster Stations acquired thereby; provided that no assignment under this
clause (ii) shall relieve Broadcaster from any of its obligations or liabilities
hereunder; and (iii) in respect of any assignment of Broadcaster’s rights and
related obligations hereunder to any third party who is not an affiliate of
Broadcaster, Network’s prior written consent shall not be unreasonably withheld.
Any purported assignment or transfer in violation of the provisions of this
Section VIII is null and void and of no force or effect. For the

 

6



--------------------------------------------------------------------------------



 



avoidance of doubt, (i) Network agrees that that a sale of Broadcaster as an
entity, whether directly or indirectly and whether by merger, asset sale, stock
sale or otherwise, shall not constitute an assignment for purposes of this
Agreement or otherwise require the consent of Network and (ii) Broadcaster
agrees that, subject to Section 26 of the Master Agreement, a sale of Network as
an entity, whether directly or indirectly and whether by merger, asset sale,
stock sale or otherwise shall not constitute an assignment for purposes of this
Agreement or otherwise require the consent of Broadcaster. In addition,
Broadcaster acknowledges that the Network may engage third parties to manage the
distribution of the Programs, or act as an agent of the Network relating to the
distribution or production of Programs for the Network or sale of any commercial
inventory associated with the Programs, in each case, not from any broadcast
facilities leased by, or leased from, Broadcaster (other than independent
contractors who shall be permitted access to such broadcast facilities
consistent with Past Practice (as such term is defined in the Technical Services
Agreement, dated as of even date herewith, between Broadcaster and Westwood),
and Broadcaster agrees that it shall remain, and any third party engaged by it
shall be, subject to all of the applicable terms and conditions of this
Agreement and the Amended and Restated News Programming Agreement, dated of even
date herewith, between Broadcaster and Westwood (“Amended News Agreement”). Upon
the transfer or assignment of the Station pursuant to Section 8 of the Station
Metro Affiliation Agreement, the terms of such Section 8 and Section IX(b)(vi)
of this Agreement shall be of no further force or effect and shall not apply to
the Buyer of the Station or to any subsequent Buyers.
IX. TERM; TERMINATION
a. Term. Subject to clause (ii) of the last sentence of Section 8(a) of the
Station Metro Affiliation Agreement, the term of this Agreement shall commence
on the Commencement Date and shall continue through and including March 31,
2017, unless earlier terminated as provided herein or in the Station Metro
Affiliation Agreement (the “Term”).
b. Termination. This Agreement may be terminated:
(i) by mutual written consent of Broadcaster and Network;
(ii) by Broadcaster if Network fails to pay an undisputed amount owed to
Broadcaster under this Agreement following 30 days written notice;
(iii) by Broadcaster if Network fails to pay an amount owed to Broadcaster that
was previously disputed but has since been determined by arbitration pursuant to
Section XXII or mutual agreement of the parties to be owed to Broadcaster under
this Agreement, within 15 days of such arbitration award or following 15 days
written notice of such mutual agreement;
(iv) by Broadcaster following 30 days written notice if (x) three (3) or more
disputed payments are submitted to arbitration under Section XXII during the
Term of this Agreement, (y) such disputed payments are not deposited with a
third party escrow agent reasonably acceptable to Broadcaster and Network within
five (5) business days of submission to arbitration and (z) the arbitrator(s)
finds in each case that the amount claimed by Broadcaster to be properly payable
by Network to Broadcaster under this Agreement is in fact properly payable to
Broadcaster under this Agreement;

 

7



--------------------------------------------------------------------------------



 



(v) by either party hereto if (x) it notifies the other party in writing that
such other party is in material breach of one or more of its material covenants
(other than payment covenants) under this Agreement and such breach is not cured
within 30 days of receipt of such written notice, (y) it submits to arbitration
under Section XXII such breach or breaches and requests termination as a remedy,
and (z) the arbitrator(s) determines (A) that the breaching party has in fact
materially breached one or more material covenants (other than payment
covenants) under this Agreement, (B) that such breach or breaches have not been
cured and have caused significant harm to the non-breaching party, and (C) that
termination of this Agreement is an appropriate remedy (after considering other
appropriate remedies short of termination);
(vi) automatically in the event of a termination of the Master Agreement and the
parties’ rights and obligations shall be governed by the terms of Section 27 of
the Master Agreement;
(vii) by Network effective immediately by giving Station notice of termination
if Station has delivered to Network intentionally or repeatedly false,
inaccurate or incomplete Affidavits concerning the broadcast of the Traffic
Reports, Commercials and Spot Announcements; provided however in the event that
Network determines that Station has submitted intentionally or repeatedly false,
inaccurate or incomplete Affidavits, Network will provide notice to Broadcaster
and Station (through a designated official at each) of such failure or problem.
Network further agrees that Station shall have thirty (30) days notice and
opportunity to cure in the event that such delivery of false, inaccurate or
incomplete Affidavits was due to circumstances not approved or condoned by a
management level Station official; provided, however, that such opportunity to
cure in this instance shall be available to Station on three (3) occasions only
during the Term of this Agreement.
(viii) By Broadcaster pursuant to clause (i) of the last sentence of Section
8(a) of the Station Metro Affiliation Agreement.
X. INDEMNITY
a. From and after the Commencement Date, Broadcaster shall indemnify, defend and
hold Network, its affiliates and their respective officers, directors, employees
and representatives, and the predecessors, successors and assigns of any of them
harmless, from and against any and all actions, claims, damages and liabilities
(and all actions in respect thereof and any legal or other expenses in giving
testimony or furnishing documents in response to a subpoena or otherwise and
whether or not a party thereto), whether or not arising out of third party
claims, including reasonable legal fees and expenses in connection with, and
other costs of, investigating, preparing or defending any such action or claim,
whether or not in connection with litigation in which such person is a party,
and as and when incurred (collectively, “Losses”), caused by, relating to, based
upon or arising out of (directly or indirectly) (i) any breach of, or inaccuracy
in, any representation or warranty of Broadcaster or Station in this Agreement
or any certificate or other document delivered pursuant hereto in connection
herewith, or (ii) any breach of any covenant or agreement made by Broadcaster or
Station in this Agreement.

 

8



--------------------------------------------------------------------------------



 



b. From and after the Effective Date under the Master Agreement, Network shall
indemnify, defend and hold Broadcaster, Station, their affiliates and their
respective officers, directors, employees and representatives, and the
predecessors, successors and assigns of any of them harmless, from and against
any Losses, caused by, relating to, based upon or arising out of (directly or
indirectly) (i) any breach of, or inaccuracy in, any representation or warranty
of Network in this Agreement or any certificate or other document delivered
pursuant hereto in connection herewith, (ii) any breach of any covenant or
agreement made by Network in this Agreement, or (iii) any claim that the Traffic
Reports or Commercials, or the Broadcaster or Station’s use thereof in
accordance with the terms and conditions hereunder, violates or infringes the
rights of any third party.
c. In the event of a claim for breach of the representations and warranties
contained in this Agreement or for failure to fulfill a covenant or agreement,
the party asserting such breach or failure shall provide a written notice to the
other party which shall state specifically the representation, warranty,
covenant or agreement with respect to which the claim is made, the facts giving
rise to an alleged basis for the claim and the amount of liability asserted
against the other party by reason of the claim. If any suit, action, proceeding
or investigation shall be commenced or any claim or demand shall be asserted by
any third party (a “Third Party Claim”) in respect of which indemnification may
be sought by any party or parties from any other party or parties under the
provisions of this Section X, the party or parties seeking indemnification
(collectively, the “Indemnitee”) shall promptly provide written notice to the
party or parties from which indemnification is sought (collectively, the
“Indemnitor”); provided, however, that any failure by an Indemnitee to so notify
an Indemnitor will not relieve the Indemnitor from its obligations hereunder,
except to the extent that such failure shall have materially prejudiced the
defense of such Third Party Claim. The Indemnitor shall have the right to
control (except where an insurance carrier has the right to control or where an
insurance policy or applicable law prohibits the Indemnitor from taking control
of) the defense of any Third Party Claim; provided, however, that the Indemnitee
may participate in any such proceeding with counsel of its choice and at its own
expense unless there exists a conflict between the Indemnitor and the Indemnitee
as to their respective legal defenses, in which case the fees and expenses of
any such counsel shall be reimbursed by the Indemnitor. Except as otherwise set
forth herein, the Indemnitee shall have the right to participate in (but not
control) the defense of any Third Party Claim and to retain its own counsel in
connection therewith, but the fees and expenses of any such counsel for the
Indemnitee shall be borne by the Indemnitee. The Indemnitor shall not, without
the prior written consent of the Indemnitee, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnitee is, or with
reasonable foresee ability could have been, a party and indemnity could have
been sought to be collected from the Indemnitor, unless such settlement includes
an unconditional release of such Indemnitee from all

 

9



--------------------------------------------------------------------------------



 



liability arising out of such proceeding (provided, however, that, whether or
not such a release is required to be obtained, the Indemnitor shall remain
liable to such Indemnitee in accordance with this Section X in the event that a
Third Party Claim is subsequently brought against or sought to be collected from
such Indemnitee). The Indemnitor shall be liable for all Losses arising out of
any settlement of any Third Party Claim; provided, however, that the Indemnitor
shall not be liable for any settlement of any Third Party Claim brought against
or sought to be collected from an Indemnitee, the settlement of which is
effected by such Indemnitee without such Indemnitor’s written consent, but if
settled with such Indemnitor’s written consent, or if there is a final judgment
for the plaintiff in any such Third Party Claim, such Indemnitor shall (to the
extent stated above) indemnify the Indemnitee from and against any Losses in
connection with such Third Party Claim. The indemnification required by this
Section X shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or Losses
are incurred.
d. Neither party shall be liable to the other party for any special, indirect,
consequential, or exemplary damages, and any loss of business or profits,
whether or not foreseeable, arising out of or in connection with this Agreement
(other then in connection with Third Party Claims). The obligations of each
party under this Section shall continue notwithstanding any termination of this
Agreement and such indemnification shall survive termination of this Agreement.
XI. GOVERNING LAW; VENUE
This Agreement shall be governed by and construed in accordance with the laws of
the state of New York, its rules of conflict of laws notwithstanding. Each party
hereby irrevocably consents to the service of any and all process in any such
suit, action or proceeding by registered or certified mail addressed and sent to
the chief executive officer of such party at such party’s address as noted on
the front page of this Agreement.
XII. NOTICES
Except as set forth otherwise herein, all notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission (with receipt
acknowledged) or mailed (registered or certified mail, return receipt requested)
to the parties at the addresses or facsimile numbers on the first page of this
Agreement with courtesy copies as follows:
If to Network:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attention: Brian J. McCarthy, Esq.
Telecopy: (213) 687-5600
If to Station:
CBS Law Department
51 West 52nd Street
New York, NY 10019
Attention: General Counsel
Telecopy: (212) 975-4215

 

10



--------------------------------------------------------------------------------



 



All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of transmission, and
(iii) if delivered by mail in the manner described above to the address as
provided in this Section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.
XIII. WAIVER
Any term or condition of this Agreement may be waived at any time by the party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
party waiving such term or condition. No waiver by any party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. No failure or delay on the part of party in
exercising any right or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.
XIV. AMENDMENT
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party hereto.
XV. NO THIRD-PARTY BENEFICIARY
The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto and their respective successors or permitted assigns, and
it is not the intention of the parties to confer third-party beneficiary rights
upon any other person.
XVI. HEADINGS
The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.

 

11



--------------------------------------------------------------------------------



 



XVII. INVALID PROVISIONS
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
XVIII. COUNTERPARTS
This Agreement may be executed in any number of counterparts and by facsimile
signature, each of which will be deemed an original, but all of which together
will constitute one and the same instrument.
XIX. ENTIRE AGREEMENT
Except as set forth otherwise herein, this Agreement contains the entire
understanding between Network and Station with respect to its subject matter and
constitutes the sole relationship between Network and Station for such subject
matter, supersedes all previous agreements or understandings (including but not
limited to any and all Metro Traffic Network Affiliation Agreement, with the
exception of the indemnification provision(s) of such agreements, which shall
survive in accordance with their terms) between them with respect thereto and
shall not be modified except by a signed writing.
XX. AUTHORITY
The individual executing this Agreement hereby warrants and represents that
he/she is legally authorized to execute agreements on behalf of either Network
or Station as the case may be and does so intending to be bound legally.
XXI. COMMUNICATIONS ACT OF 1934
Network agrees to disclose to Station any and all information that it has or
that has been disclosed to it as to any money, service or other valuable
consideration which any person has been paid or accepted, or has agreed to pay
or accept for the inclusion of any matter as a part of the report other than
sponsorships\commercial mentions\spots. The term “service or other valuable
consideration” as used in this paragraph shall not include any service or
property furnished without charge or at a nominal charge for use on, or in
connection with, the reports unless it is so furnished in consideration for an
identification in the material provided by Network of any person, product,
service, trademark or brand name beyond an identification that is reasonably
related to the use of such service or property in such material. With respect to
any material for which an announcement is required, Station may, at its option,
cancel the broadcast of such material.

 

12



--------------------------------------------------------------------------------



 



XXII. ARBITRATION
Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach, termination or validity thereof (“Dispute”), shall on the demand
of any party be finally and exclusively resolved by arbitration in accordance
with the then-prevailing JAMS Comprehensive Arbitration Rules and Procedures as
modified herein (the “Rules”); provided, however, that any party hereto shall
have the right to seek injunctive relief against the other party hereto in the
courts of New York, New York, prior to the resolution of any Dispute by
arbitration in accordance with this Section XXII. There shall be three neutral
arbitrators of whom each party shall select one. The claimant shall select its
arbitrator in its demand for arbitration and the respondent shall select its
arbitrator within 30 days after receipt of the demand for arbitration. The two
arbitrators so appointed shall select a third arbitrator to serve as chairperson
within fourteen days of the designation of the second of the two arbitrators. If
any arbitrator is not timely appointed, at the request of any party such
arbitrator shall be appointed by JAMS pursuant to the listing, striking and
ranking procedure in the Rules. The place of arbitration shall be New York, New
York. The arbitral tribunal shall be required to follow the law of the State of
New York. The arbitral tribunal is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. Any
arbitration proceedings, decision or award rendered hereunder and the validity,
effect and interpretation of this arbitration provision shall be governed by the
Federal Arbitration Act, 9 U.S.C. §1 et seq. The award shall be final and
binding upon the parties and shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues or accounting presented to
the arbitral tribunal. Judgment upon any award may be entered in any court
having jurisdiction.

 

13



--------------------------------------------------------------------------------



 



EXHIBIT 1
PLAY-BY-PLAY SPORTS/NASCAR PREEMPTION RIGHTS AND MAKE GOOD OBLIGATIONS
See Attached.
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
FORM OF METRO NEWS AGREEMENT

 

 



--------------------------------------------------------------------------------



 



(FORM) [c72610c7261002x2.gif]

2800 Post Oak Blvd., Suite 4000 Agreement No.: Houston, TX 77056-6199 Phone:
713-407-6000 Fax: 713-407-6348

NEWS NETWORK RADIO AFFILIATE AGREEMENT FOR CBS RADIO STATION

Station: [Metro Affiliate Exhibit 1; Column B] Start Date: [Effective Date of
Master Agreement]

Frequency: [Metro Affiliate Exhibit 1; Column C] Term: [Effective Date of Master
Agreement – March 31, 2017]

Station Market: [Metro Affiliate Exhibit 1; Column A] Network Contact:

Address: Phone Number:

City: State: Zip Code: Fax Number:

Station Contact: E-Mail:

Phone Number:

Fax Number:

E-Mail:

DAILY MINIMUM NUMBER            DAILY MINIMUM NUMBER            DAILY MINIMUM
NUMBER            DAILY MINIMUM NUMBER OF TRAFFIC REPORTS            OF TRAFFIC
REPORTS            OF COMMERCIALS            OF COMMERCIALS WEEKDAYS (MON-FRI)
WEEKENDS (SAT-SUN) WEEKDAYS (MON-FRI) WEEKENDS (SAT-SUN)

5 a.m. – 10 a.m. 24 hours [Metro 5 a.m. – 10 a.m. [Metro Aff. Ex. 2; Col. G] 24
hours [Metro [Metro Aff. Ex. 3; Aff. Ex. 3; Col. I] Aff. Ex. 2; Col. L] Col. E]

10 a.m.  – 3 p.m 10 a.m.  – 3 p.m. [Metro Aff. Ex. 2; Col. [Metro Aff. Ex. 3; H]
Col. F]

3 p.m.  – 8 p.m. 3 p.m.  – 8 p.m. [Metro Aff. Ex. 2; Col. I] [Metro Aff. Ex. 3;
Col. G]

8 p.m.  – 5 a.m. 8 p.m.  – 5 a.m. [Metro Aff. Ex. 2; Col. J] [Metro Aff. Ex. 3;
Col. H]

Total [Metro Aff. Total [Metro Aff. Total [Metro Aff. Ex. 2; Col. K] Total
[Metro Aff. Ex. 3; Col. J] Ex. 3; Col. I] Ex. 2; Col. L]

ADDITIONAL SERVICES PROVIDED BY NETWORK/STATION

Spot Announcements [Metro Affiliate Exhibit 1; Column N] (Specify weekly amount
and day part.)

Station Sports/NASCAR Make Good Requirement (If yes, see Exhibit 1 to this
Agreement.)

 

 



--------------------------------------------------------------------------------



 



Metro News Network Radio Affiliation Agreement
With CBS Station(s)
CONDITIONS OF AGREEMENT
Station (as defined on the first page of this Agreement), which is owned and
operated by CBS Radio Inc. (“Broadcaster”) and Metro Networks Communications,
Limited Partnership (“Network”), an affiliate of Westwood One, Inc. (“Westwood”)
hereby agrees to the following terms and conditions.
I. BROADCAST OF NEWS REPORTS AND COMMERCIALS
a. Carriage of News Reports and Commercials. Network agrees to provide Station
with news reports (“News Reports”) that are professional and of
broadcast-quality in accordance with prevailing industry standards (“Prevailing
Industry Standards”) and Station agrees to broadcast on it analog and HD1
facilities the minimum number of News Reports per day indicated on the first
page of this Agreement, including opening commercial mentions (“Commercial
Mention”) within :15 seconds of the beginning of each News Report and a :15
second commercial announcement (“Commercial Announcement,” and collectively with
Commercial Mentions, the “Commercials”) . Station further agrees that any News
Reports it runs in addition to the minimum number of News Reports indicated on
the first page of this Agreement will carry an opening Commercial Mention within
:15 seconds of the beginning of each News Report and a :15 second Commercial
Announcement. All :15 second Commercial Announcements, at Network’s option, can
be aired immediately prior to, within, or immediately after the actual News
Report. Network also agrees to provide Station with the services specified on
the first page of this Agreement.
b. Internet Streaming. The parties agree that for the purposes of this
Agreement, the term “broadcast” includes transmission of the News Reports and
Commercials over Station’s licensed analog or digital facilities, and simulcast
of the News Reports and Commercials by Station via live internet streaming
(“Internet Streaming”) on Station’s website (“Station Website”), free of charge
for the personal, non-commercial use of visitors to the Station Website. If,
during the Term of this Agreement, Network enters into a material agreement with
any radio station in Station’s market for provision of the News Reports on terms
that allow such third party to exploit the News Reports by a means other than as
set forth in the preceding sentence (e.g., through podcasting, messaging) with
payment of no or nominal additional consideration (a “More Favorable
Agreement”), then Network shall promptly notify Broadcaster in writing of the
execution of such More Favorable Agreement, detailing the consideration and/or
terms and conditions contained therein and Station shall have the option to then
exploit the News Reports on the same terms and conditions and consideration, if
any, of the More Favorable Agreement throughout the earlier of: (i) the term of
the More Favorable Agreement or (ii) the remainder of the Term.

 

 



--------------------------------------------------------------------------------



 



c. Changes to Commercials; Preemption. Network may from time to time change the
Commercials to be broadcast by Station so long as such modification does not
increase the number or placement of such Commercials; provided however that with
any changes made with respect to Network’s transmission of Commercials, Network
shall notify Station’s traffic department by email of any changes in Commercials
at least twenty-four (24) hours before such changes become effective. Station
shall have the right to preempt any News Reports or Commercials upon advance
written notice (which in the case of this Section I(c), the parties agree that
electronic mail to individual(s) designated by Network shall suffice for
purposes of notice under this Agreement) to Network and solely as follows:
(i) in Station’s opinion, the Commercials violate any of Station’s written
“standards and practices” (to the extent such have been provided by Station to
Network in advance and provided such are applied to Network advertisers in the
same manner that they are applied to Station’s cash advertisers), technical
quality standards or any applicable law, statutes, ordinances or regulation
(“Content Related Preemption”); or (ii) if such News Reports or Commercials are
broadcast during any play-by-play sports programming or NASCAR programming
(“Sports Related Preemption”).
d. Make Goods.
(i) Content Related Preemption. If Station preempts News Reports or Commercials
for a Content Related Preemption, Station may nevertheless receive credit for
broadcasting same by providing a make good (which in the case of a Commercial
preempted by Station for the reasons set forth in Section I(c)(i) above shall be
a substitute Commercial which shall be provided by Network within two business
day’s notice from Station that the original Commercial was not acceptable or
Station shall be relieved of any make good obligation) (“Make Good”) for such
Commercials as follows:

          Originally Scheduled Broadcast         Date   Make Good Window*   Make
Good Time*
Monday – Wednesday
  Monday- Friday within the same week as the originally scheduled broadcast date
  Same or better daypart as the originally scheduled broadcast date
Thursday- Friday
  Monday-Friday within the same week as the originally scheduled broadcast date
OR Monday-Wednesday in the week following the originally scheduled broadcast
date   Same or better daypart as the originally scheduled broadcast date
Thursday – Friday for time sensitive commercials (e.g., retail sales (including
airlines), seasonal copy, movie or other openings or TV or other media “tune-in”
(including newspapers), lotteries and sweepstakes) that Network has provided CBS
with reasonable advance notice of pursuant to Section I(d)
  Reasonable best efforts Monday-Friday within the same week as the originally
scheduled broadcast date   Same or better daypart as the originally scheduled
broadcast date
Saturday-Sunday
  Monday-Sunday in the week following the originally scheduled broadcast date  
Same daypart as the originally scheduled broadcast date

 

2



--------------------------------------------------------------------------------



 



*       or at such other time as Network and Station may mutually agree (with
the above Make Good Window and Make Good Time collectively referred to as the
“Make Good Period”). News Reports, Commercials and Spot Announcements (as
defined in Section II below) aired during the Make Good Period in accordance
with this section shall be deemed to have run during the relevant Commercial
Schedule, with no resulting adverse financial impact on Station or Broadcaster’s
clearance percentages and no other financial penalty to Station or Broadcaster
as a result thereof.
(ii) Sports Related Preemptions. If Station preempts Commercials for a Sports
Related Preemption, Station shall not be required to provide a Make Good, except
if a Make Good requirement is set forth in Exhibit 1 to this Agreement. To the
extent that Station is not required to provide a Make Good for a Sports Related
Preemption, failure to provide such Make Good shall result in a pro-rata
reduction in the Monthly Payment set forth in Section 7(a) of the Station Metro
Affiliation Agreement for any Commercials that are not made good but shall have
no other adverse financial impact on Station or Broadcaster’s clearance
percentages and no other financial penalty to Station or Broadcaster as a result
thereof. To the extent that Station is required to provide a Make Good for
Sports Related Preemptions as indicated in Exhibit 1 to this Agreement, then
News Reports, Commercials and Spot Announcements (as defined in Section II
below) aired during the Make Good Period shall be deemed to have run during the
relevant Commercial Schedule, with no resulting adverse financial impact on
Station or Broadcaster’s clearance percentages and no other financial penalty to
Station or Broadcaster as a result thereof.
e. Sponsorship Identifications. Station shall have the right to add a
sponsorship identification to Commercials if Station determines such
identification is required to comply with applicable FCC requirements (including
but not limited to 47 CFR § 73.1212); provided however that Station agrees that
Commercials with obvious sponsorship identification (as contemplated by FCC
requirements) will not require disclosure beyond the sponsorship identification
already contained in the commercial copy. If Station determines such
identification is required, it shall immediately notify Network of such
determination and give Network the opportunity to correct such identification
issue, in which event Network may provide replacement Commercials.
II. BROADCAST OF SPOT ANNOUNCEMENTS.
In addition, Station agrees to furnish Network certain additional commercial
time, if any, (“Spot Announcements”) to the extent indicated on the first page
of this Agreement, to broadcast thirty (:30) or sixty (:60) second Spot
Announcements, to be used at the discretion of Network, each week. Such Spot
Announcements shall broadcast as indicated on the first page of this Agreement.
In addition to the foregoing, Station may pre-empt Spot Announcements upon
notice to Network in the event that such time is sold commercially for cash or
in the event that non-acceptance by Station is due to the fact that the Spot
Advertiser was a cash customer of Station in the preceding twelve (12) months.

 

3



--------------------------------------------------------------------------------



 



III. FAILURE TO BROADCAST/ FORCE MAJEURE.
Neither party will have any liability hereunder if performance by such party
shall be prevented, interfered with or omitted because of labor dispute, failure
of facilities, act of God, government or court action, terrorist act or any
other similar or dissimilar cause beyond the control of the party so failing to
perform hereunder.
IV. NON-SHARING OF INFORMATION/CONFIDENTIALITY.
Station agrees that, except as set forth otherwise in this Agreement, no news
information provided to Station by Network will be made available or sold to any
other person(s), entities, radio station or broadcast licensee, without prior
written consent of Network. The terms of this Agreement are confidential and
neither party shall disclose the contents herein to any third party except as
otherwise required by law. This confidentiality shall survive termination of
this Agreement.
V. AFFIDAVITS.
During the Term of this Agreement Station agrees to verify and report to Network
all clearances of News Reports, Commercials and Spot Announcements, if any, via
affidavits (“Affidavits” ) using the Westwood One Electronic Affidavit System or
via the Internet on forms as provided therein and/or by methods determined by
Network, in its reasonable discretion, within two (2) business days of the
originally scheduled broadcast date for such News Reports, Commercials and Spot
Announcements or at such other time as Network and Station may mutually agree.
The parties agree that the form of Affidavit will accurately reflect the terms
of this Agreement, including but not limited to indication upon such Affidavit
of Station’s right to provide Make Goods during the Make Good Period. Upon
receipt of an Affidavit from Station submitted in accordance with the terms
hereof, Network agrees to acknowledge receipt of such Affidavit within
twenty-four (24) hours of receipt and agrees to maintain a system by which
Station-submitted Affidavits are retained for review and verification purposes.
In the event that Station does not submit Affidavits in a timely manner in
accordance with the terms of this Section VI, Network will provide Station with
written notice of such failure (“Late Affidavit Notice”). Station shall have
thirty (30) days after receipt of such Late Affidavit Notice in which to cure
such failure (“Cure Period”); provided however that in the event that Station
fails to submit such Affidavits during the Cure Period, then such failure shall
result in a reduction in the Monthly Payment set forth in Section 7(a) of the
Station Metro Affiliation Agreement for any such Affidavits not submitted during
the Cure Period.
VI. EQUIPMENT RESPONSIBILITY
Network shall supply such equipment in accordance with Prevailing Industry
Standards as necessary to produce the News Reports, including as indicated on
the first page of this Agreement (“Equipment”), at no additional cost to
Station, except as set forth otherwise herein. Network shall maintain, replace
and update such Equipment in accordance with Prevailing Industry Standards. All
equipment supplied by Network to Station shall remain the property of Network.
Station is solely responsible for the expense and maintenance of all telephone
lines for voice transmission and equipment for receipt of the News Reports.
Station will not, without authorization of Network, affix any foreign equipment
or service to any hardware Network may supply.

 

4



--------------------------------------------------------------------------------



 



VII. ASSIGNMENT
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Subject to
Section 8 of the Station Metro Affiliation Agreement and Section 26 of the
Master Agreement, dated of even date herewith, between Westwood and Broadcaster
(“Master Agreement”), neither Broadcaster nor Network may assign its rights or
obligations hereunder without the prior written consent of the other party
hereto; provided that (i) subject to Section 26 of the Master Agreement, Network
may assign all or any of its rights and related obligations hereunder to any of
its controlled affiliates, or a third party who acquires more than 50% of the
equity or voting interests of Network, all or substantially all of the assets of
Network or all or substantially all of the assets comprising any significant
business unit or division of Network, in each case, in a single transaction or
series of related transactions, without the prior consent of Broadcaster;
provided that (x) in the case of any assignment in connection with the sale of
all or substantially all of the assets comprising any significant business unit
or division of Network, such assignment shall be limited to those rights and
related obligations that are related to such business unit or division, (y) in
connection with any permitted assignment under this clause (i), the assignee
shall assume all of the obligations relating to the rights being assigned, and
(z) no assignment under this clause (i) shall relieve Network from any of its
obligations or liabilities under this Agreement; (ii) Broadcaster may assign,
without the prior consent of Network, all or any of its rights or obligations
hereunder to (x) any of its affiliates and (y) any third party who acquires any
Broadcaster Station, to the extent the assigned rights are related to the
Broadcaster Stations acquired thereby; provided that no assignment under this
clause (ii) shall relieve Broadcaster from any of its obligations or liabilities
hereunder; and (iii) in respect of any assignment of Broadcaster’s rights and
related obligations hereunder to any third party who is not an affiliate of
Broadcaster, Network’s prior written consent shall not be unreasonably withheld.
Any purported assignment or transfer in violation of the provisions of this
Section VII is null and void and of no force or effect. For the avoidance of
doubt, (i) Network agrees that that a sale of Broadcaster as an entity, whether
directly or indirectly and whether by merger, asset sale, stock sale or
otherwise, shall not constitute an assignment for purposes of this Agreement or
otherwise require the consent of Network and (ii) Broadcaster agrees that,
subject to Section 26 of the Master Agreement, a sale of Network as an entity,
whether directly or indirectly and whether by merger, asset sale, stock sale or
otherwise shall not constitute an assignment for purposes of this Agreement or
otherwise require the consent of Broadcaster. In addition, Broadcaster
acknowledges that the Network may engage third parties to manage the
distribution of the Programs, or act as an agent of the Network relating to the
distribution or production of Programs for the Network or sale of any commercial
inventory associated with the Programs, in each case, not from any broadcast
facilities leased by, or leased from, Broadcaster (other than independent
contractors who shall be permitted access to such broadcast facilities
consistent with past practice), and Broadcaster agrees that it shall remain, and
any third party engaged by it shall be, subject to all of the applicable terms
and conditions of this Agreement and the Amended and Restated News Programming
Agreement, dated of even date herewith, between Broadcaster and Westwood
(“Amended News Agreement”). Upon the transfer or assignment of the Station
pursuant to Section 8 of the Station Metro Affiliation Agreement, the terms of
such Section 8 and Section VIII(b)(vi) of this Agreement shall be of no further
force or effect and shall not apply to the Buyer of the Station or to any
subsequent Buyers.

 

5



--------------------------------------------------------------------------------



 



VIII. TERM; TERMINATION.
a. Term. Subject to clause (ii) of the last sentence of Section 8(a) of the
Station Metro Affiliation Agreement, the term of this Agreement shall commence
on the [Effective Date of the Master Agreement (“Commencement Date”)] and shall
continue through and including March 31, 2017, unless earlier terminated as
provided herein or in the Station Metro Affiliation Agreement (the “Term”).
b. Termination. This Agreement may be terminated:
(i) by mutual written consent of Broadcaster and Network;
(ii) by Broadcaster if Network fails to pay an undisputed amount owed to
Broadcaster under this Agreement following 30 days written notice;
(iii) by Broadcaster if Network fails to pay an amount owed to Broadcaster that
was previously disputed but has since been determined by arbitration pursuant to
Section XXI or mutual agreement of the parties to be owed to Broadcaster under
this Agreement, within 15 days of such arbitration award or following 15 days
written notice of such mutual agreement;
(iv) by Broadcaster following 30 days written notice if (x) three (3) or more
disputed payments are submitted to arbitration under Section XXI during the Term
of this Agreement (y) such disputed payments are not deposited with a third
party escrow agent reasonably acceptable to Broadcaster and Network within five
(5) business days of submission to arbitration and (z) the arbitrator(s) finds
in each case that the amount claimed by Broadcaster to be properly payable by
Network to Broadcaster under this Agreement is in fact properly payable to
Broadcaster under this Agreement;
(v) by either party hereto if (x) it notifies the other party in writing that
such other party is in material breach of one or more of its material covenants
(other than payment covenants) under this Agreement and such breach is not cured
within 30 days of receipt of such written notice, (y) it submits to arbitration
under Section XXI such breach or breaches and requests termination as a remedy,
and (z) the arbitrator(s) determines (A) that the breaching party has in fact
materially breached one or more material covenants (other than payment
covenants) under this Agreement, (B) that such breach or breaches have not been
cured and have caused significant harm to the non-breaching party, and (C) that
termination of this Agreement is an appropriate remedy (after considering other
appropriate remedies short of termination);

 

6



--------------------------------------------------------------------------------



 



(vi) automatically in the event of a termination of the Master Agreement and the
parties’ rights and obligations shall be governed by the terms of Section 27 of
the Master Agreement;
(vii) by Network effective immediately by giving Station notice of termination
if Station has delivered to Network intentionally or repeatedly false,
inaccurate or incomplete Affidavits concerning the broadcast of the News
Reports, Commercials and Spot Announcements; provided however in the event that
Network determines that Station has submitted intentionally or repeatedly false,
inaccurate or incomplete Affidavits, Network will provide notice to Broadcaster
and Station (through a designated official at each) of such failure or problem.
Network further agrees that Station shall have thirty (30) days notice and
opportunity to cure in the event that such delivery of false, inaccurate or
incomplete Affidavits was due to circumstances not approved or condoned by a
management level Station official; provided, however, that such opportunity to
cure in this instance shall be available to Station on three (3) occasions only
during the Term of this Agreement.
(viii) By Broadcaster pursuant to clause (i) of the last sentence of Section
8(a) of the Station Metro Affiliation Agreement.
IX. INDEMNITY
a. From and after the Commencement Date, Broadcaster shall indemnify, defend and
hold Network, its affiliates and their respective officers, directors, employees
and representatives, and the predecessors, successors and assigns of any of them
harmless, from and against any and all actions, claims, damages and liabilities
(and all actions in respect thereof and any legal or other expenses in giving
testimony or furnishing documents in response to a subpoena or otherwise and
whether or not a party thereto), whether or not arising out of third party
claims, including reasonable legal fees and expenses in connection with, and
other costs of, investigating, preparing or defending any such action or claim,
whether or not in connection with litigation in which such person is a party,
and as and when incurred (collectively, “Losses”), caused by, relating to, based
upon or arising out of (directly or indirectly) (i) any breach of, or inaccuracy
in, any representation or warranty of Broadcaster or Station in this Agreement
or any certificate or other document delivered pursuant hereto in connection
herewith, or (ii) any breach of any covenant or agreement made by Broadcaster or
Station in this Agreement.
b. From and after the Commencement Date, Network shall indemnify, defend and
hold Broadcaster, Station, their affiliates and their respective officers,
directors, employees and representatives, and the predecessors, successors and
assigns of any of them harmless, from and against any Losses, caused by,
relating to, based upon or arising out of (directly or indirectly) (i) any
breach of, or inaccuracy in, any representation or warranty of Network in this
Agreement or any certificate or other document delivered pursuant hereto in
connection herewith, (ii) any breach of any covenant or agreement made by
Network in this Agreement, or (iii) any claim that the News Reports or
Commercials, or the Broadcaster or Station’s use thereof in accordance with the
terms and conditions hereunder, violates or infringes the rights of any third
party.

 

7



--------------------------------------------------------------------------------



 



c. In the event of a claim for breach of the representations and warranties
contained in this Agreement or for failure to fulfill a covenant or agreement,
the party asserting such breach or failure shall provide a written notice to the
other party which shall state specifically the representation, warranty,
covenant or agreement with respect to which the claim is made, the facts giving
rise to an alleged basis for the claim and the amount of liability asserted
against the other party by reason of the claim. If any suit, action, proceeding
or investigation shall be commenced or any claim or demand shall be asserted by
any third party (a “Third Party Claim”) in respect of which indemnification may
be sought by any party or parties from any other party or parties under the
provisions of this Section IX, the party or parties seeking indemnification
(collectively, the “Indemnitee”) shall promptly provide written notice to the
party or parties from which indemnification is sought (collectively, the
“Indemnitor”); provided, however, that any failure by an Indemnitee to so notify
an Indemnitor will not relieve the Indemnitor from its obligations hereunder,
except to the extent that such failure shall have materially prejudiced the
defense of such Third Party Claim. The Indemnitor shall have the right to
control (except where an insurance carrier has the right to control or where an
insurance policy or applicable law prohibits the Indemnitor from taking control
of) the defense of any Third Party Claim; provided, however, that the Indemnitee
may participate in any such proceeding with counsel of its choice and at its own
expense unless there exists a conflict between the Indemnitor and the Indemnitee
as to their respective legal defenses, in which case the fees and expenses of
any such counsel shall be reimbursed by the Indemnitor. Except as otherwise set
forth herein, the Indemnitee shall have the right to participate in (but not
control) the defense of any Third Party Claim and to retain its own counsel in
connection therewith, but the fees and expenses of any such counsel for the
Indemnitee shall be borne by the Indemnitee. The Indemnitor shall not, without
the prior written consent of the Indemnitee, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnitee is, or with
reasonable foresee ability could have been, a party and indemnity could have
been sought to be collected from the Indemnitor, unless such settlement includes
an unconditional release of such Indemnitee from all liability arising out of
such proceeding (provided, however, that, whether or not such a release is
required to be obtained, the Indemnitor shall remain liable to such Indemnitee
in accordance with this Section IX in the event that a Third Party Claim is
subsequently brought against or sought to be collected from such Indemnitee).
The Indemnitor shall be liable for all Losses arising out of any settlement of
any Third Party Claim; provided, however, that the Indemnitor shall not be
liable for any settlement of any Third Party Claim brought against or sought to
be collected from an Indemnitee, the settlement of which is effected by such
Indemnitee without such Indemnitor’s written consent, but if settled with such
Indemnitor’s written consent, or if there is a final judgment for the plaintiff
in any such Third Party Claim, such Indemnitor shall (to the extent stated
above) indemnify the Indemnitee from and against any Losses in connection with
such Third Party Claim. The indemnification required by this Section IX shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Losses are incurred.
d. Neither party shall be liable to the other party for any special, indirect,
consequential, or exemplary damages, and any loss of business or profits,
whether or not foreseeable, arising out of or in connection with this Agreement
(other then in connection with Third Party Claims). The obligations of each
party under this Section shall continue notwithstanding any termination of this
Agreement and such indemnification shall survive termination of this Agreement.

 

8



--------------------------------------------------------------------------------



 



X. GOVERNING LAW; VENUE
This Agreement shall be governed by and construed in accordance with the laws of
the state of New York, its rules of conflict of laws notwithstanding. Each party
hereby irrevocably consents to the service of any and all process in any such
suit, action or proceeding by registered or certified mail addressed and sent to
the chief executive officer of such party at such party’s address as noted on
the front page of this Agreement.
XI. NOTICES.
Except as set forth otherwise herein, all notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission (with receipt
acknowledged) or mailed (registered or certified mail, return receipt requested)
to the parties at the addresses or facsimile numbers on the first page of this
Agreement with courtesy copies as follows:
If to Network:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attention: Brian J. McCarthy, Esq.
Telecopy: (213) 687-5600
If to Station:
CBS Law Department
51 West 52nd Street
New York, NY 10019
Attention: General Counsel
Telecopy: (212) 975-4215
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of transmission, and
(iii) if delivered by mail in the manner described above to the address as
provided in this Section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.

 

9



--------------------------------------------------------------------------------



 



XII. WAIVER.
Any term or condition of this Agreement may be waived at any time by the party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
party waiving such term or condition. No waiver by any party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. No failure or delay on the part of party in
exercising any right or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.
XIII. AMENDMENT.
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party hereto.
XIV. NO THIRD-PARTY BENEFICIARY.
The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto and their respective successors or permitted assigns, and
it is not the intention of the parties to confer third-party beneficiary rights
upon any other person.
XV. HEADINGS.
The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
XVI. INVALID PROVISIONS.
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

10



--------------------------------------------------------------------------------



 



XVII. COUNTERPARTS.
This Agreement may be executed in any number of counterparts and by facsimile
signature, each of which will be deemed an original, but all of which together
will constitute one and the same instrument.
XVIII. ENTIRE AGREEMENT.
Except as set forth otherwise herein, this Agreement contains the entire
understanding between Network and Station with respect to its subject matter and
constitutes the sole relationship between Network and Station for such subject
matter, supersedes all previous agreements or understandings (including but not
limited to any and all Metro News Network Affiliation Agreement, with the
exception of the indemnification provision(s) of such agreements, which shall
survive in accordance with their terms) between them with respect thereto and
shall not be modified except by a signed writing.
XIX. AUTHORITY.
The individual executing this Agreement hereby warrants and represents that
he/she is legally authorized to execute agreements on behalf of either Network
or Station as the case may be and does so intending to be bound legally.
XX. COMMUNICATIONS ACT OF 1934.
Network agrees to disclose to Station any and all information that it has or
that has been disclosed to it as to any money, service or other valuable
consideration which any person has been paid or accepted, or has agreed to pay
or accept for the inclusion of any matter as a part of the report other than
sponsorships\commercial mentions\spots. The term “service or other valuable
consideration” as used in this paragraph shall not include any service or
property furnished without charge or at a nominal charge for use on, or in
connection with, the reports unless it is so furnished in consideration for an
identification in the material provided by Network of any person, product,
service, trademark or brand name beyond an identification that is reasonably
related to the use of such service or property in such material. With respect to
any material for which an announcement is required, Station may, at its option,
cancel the broadcast of such material.
XXI. ARBITRATION.
Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach, termination or validity thereof (“Dispute”), shall on the demand
of any party be finally and exclusively resolved by arbitration in accordance
with the then-prevailing JAMS Comprehensive Arbitration Rules and Procedures as
modified herein (the “Rules”); provided, however, that any party hereto shall
have the right to seek injunctive relief against the other party hereto in the
courts of New York, New York, prior to the resolution of any Dispute by
arbitration in accordance with this Section XXI. There shall be three neutral
arbitrators of whom each party shall select one. The claimant shall select its
arbitrator in its demand for arbitration and the respondent shall select its
arbitrator within 30 days after receipt of the demand for arbitration. The two
arbitrators so

 

11



--------------------------------------------------------------------------------



 



appointed shall select a third arbitrator to serve as chairperson within
fourteen days of the designation of the second of the two arbitrators. If any
arbitrator is not timely appointed, at the request of any party such arbitrator
shall be appointed by JAMS pursuant to the listing, striking and ranking
procedure in the Rules. The place of arbitration shall be New York, New York.
The arbitral tribunal shall be required to follow the law of the State of New
York. The arbitral tribunal is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. Any
arbitration proceedings, decision or award rendered hereunder and the validity,
effect and interpretation of this arbitration provision shall be governed by the
Federal Arbitration Act, 9 U.S.C. §1 et seq. The award shall be final and
binding upon the parties and shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues or accounting presented to
the arbitral tribunal. Judgment upon any award may be entered in any court
having jurisdiction.

 

12



--------------------------------------------------------------------------------



 



EXHIBIT 1
PLAY-BY-PLAY SPORTS/NASCAR RELATED PREMPTION RIGHTS
AND MAKE GOOD OBLIGATIONS
See Attached.
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
FORM OF METRO SOURCE AGREEMENT

 

 



--------------------------------------------------------------------------------



 



(FORM) [c72610c7261004x2.gif]

2800 Post Oak Blvd., Suite 4000 Agreement No.: Houston, TX 77056-6199 Phone:
713-407-6000 Fax: 713-407-6348 METRO SOURCESM AFFILIATE AGREEMENT FOR CBS RADIO
STATION Station: [Metro Affiliate Exhibit 1; Column B] Start Date: [Effective
Date of Master Agreement] Frequency: [Metro Affiliate Exhibit 1; Column C] Term:
[Effective Date of Master Agreement — March 31, 2017] Station Market: [Metro
Affiliate Exhibit 1; Column A] Network Contact: Address: Phone Number: City:
State: Zip Code: Fax Number: Station Contact: E-Mail: Phone Number: Fax Number:
E-Mail: METRO SOURCESM PRODUCT(S) Installation Charges: None Basic Metro Source
or Basic Metro Source            Target Installation Date: Internet No. of work
stations            Installation Address: Supplemental Services (list) Equipment
Security Deposit $ None DAILY NUMBER OF SPONSORSHIPS (MON-FRI) Special
Instructions Comments: 5 a.m. — 10 a.m. [Metro Aff. Ex. 2; Col. G] 10 a.m. — 3
p.m. [Metro Aff. Ex. 2; Col. H] 3 p.m. — 8 p.m. [Metro Aff. Ex. 2; Col. I] 8
p.m. — 5 a.m. [Metro Aff. Ex. 2; Col. J] Total per week: [Metro Aff. Ex. 2; Col.
K] FEE Radio Station shall pay Metro $ None net per month in advance.

 

 



--------------------------------------------------------------------------------



 



Metro Source Affiliation Agreement
With CBS Station(s)
CONDITIONS OF AGREEMENT
Station (as defined on the first page of this Agreement), which is owned and
operated by CBS Radio Inc. (“Broadcaster”) and Metro Networks Communications,
Limited Partnership (“Network”), an affiliate of Westwood One, Inc. (“Westwood”)
hereby agrees to the following terms and conditions.
I. GRANT OF LICENSE FOR PRODUCT AND SOFTWARE
a. Metro Source Service. Metro grants to Station a non-exclusive license to use
the basic Metro Source service and the supplemental services (collectively, the
“Product(s)”) set forth on the first page of this Agreement on the terms set
forth herein as part of their broadcasts for Station. Network agrees to provide
Station with Products that are professional and of broadcast-quality in
accordance with prevailing industry standards (“Prevailing Industry Standards”).
Station agrees to broadcast on it analog and HD1 facilities commercials and
sponsorships for Network advertisers as indicated on the first page of this
Agreement, including opening commercial mentions (“Commercial Mention”) which
shall air within :15 seconds of the beginning or end of a news, sports or
weather report and a :10 second commercial announcement (“Commercial
Announcement,” and collectively with Commercial Mentions, the “Commercials”),
which shall air immediately prior to, within, or immediately after the actual
report. Station shall not use or permit the use of the Product(s) in any way
that compromises the integrity thereof or which intentionally infringes any
copyrights or proprietary interests. Station agrees to hold for release/embargo
to the public any Product as Metro shall reasonably request and shall include in
its broadcast copyright and credit lines designated by Metro at least 24 hours
in advance of such broadcast. The Product(s) shall be used only by Station on
the terminal, software or other equipment provided by Metro in accordance with
the terms of this Agreement. Station agrees, that except as set forth otherwise
in this Agreement, the Master Agreement or the Station Metro Affiliation
Agreement, no external distribution of the Products is allowed. Station may
maintain up to 365 days of historical information from the Products from Metro,
or such lesser time period as instructed by Metro in Metro’s reasonable
discretion. Station shall not, except as set forth in this Agreement, permit the
Product(s) to be used on any other station or by any other party.
b. Internet Streaming. The parties agree that for the purposes of this
Agreement, the term “broadcast” includes transmission of the Products and
Commercials over Station’s licensed analog or digital facilities, and simulcast
of the Products and Commercials by Station via live internet streaming
(“Internet Streaming”) on Station’s website (“Station Website”), free of charge
for the personal, non-commercial use of visitors to the Station Website. If,
during the Term of this Agreement, Network enters into a material agreement with
any radio station in Station’s market for provision of the Products on terms
that allow such third party to exploit the Products by a means other than as set
forth in the preceding sentence (e.g., through podcasting, messaging) with
payment of no or nominal additional consideration (a “More Favorable
Agreement”), then Network shall promptly notify Broadcaster in writing of the
execution of such More Favorable Agreement, detailing the consideration and/or
terms and conditions contained therein and Station shall have the option to then
exploit the Products on the same terms and conditions and consideration, if any,
of the More Favorable Agreement throughout the earlier of:
(i) the term of the More Favorable Agreement or (ii) the remainder of the Term.
For the avoidance of doubt, the parties agree that Network’s Metro Web News
agreements shall not be deemed to be More Favorable Agreements.

 

 



--------------------------------------------------------------------------------



 



c. Metro Source Software. Metro grants to Station a non-exclusive license to use
the Metro Source software program(s) (“Metro Source Software”) on personal
computers as supplied by Metro in accordance with the terms set forth herein.
Station acknowledges that the program files and data files provided to Station
hereunder are copyrighted by and remain the sole and exclusive property of
Metro. No part of the Metro Source Software or accompanying materials may be
reproduced, distributed, transmitted, modified, transcribed, stored in a
retrieval system or translated into any language, computer language, in any
form, or reverse assembled, by any means without the express prior written
consent of Metro. Station may not make or authorize copies or derivative works
of the Metro Source Software or accompanying manuals or transfer the Metro
Source Software or manuals to or enter into a sub-licensing agreement with any
other party. Station acknowledges that its license to use the Metro Source
Software as set forth herein expires upon the termination of this Agreement.
Upon such termination, Station shall immediately return all copies of the Metro
Source Software and related documents and destroy any electronically stored
copies. Any information transmitted by Metro to Station shall remain the
property of Metro and may not be retained in any form by Station.
d. Changes to Commercials; Preemption. Network may from time to time change the
Commercials to be broadcast by Station so long as such modification does not
increase the number or placement of such Commercials; provided however that with
any changes made with respect to Network’s transmission of Commercials, Network
shall notify Station’s traffic department by email of any changes in Commercials
at least twenty-four (24) hours before such changes become effective. Station
shall have the right to preempt any Commercials upon advance written notice to
Network (which in the case of this Section I(d), the parties agree that
electronic mail to individual(s) designated by Network shall suffice for
purposes of notice under this Agreement) and solely as follows: (i) in Station’s
opinion, the Commercials violate any of Station’s written “standards and
practices” (to the extent such have been provided by Station to Network in
advance and provided such are applied to Network advertisers in the same manner
that they are applied to Station’s cash advertisers), technical quality
standards or any applicable law, statutes, ordinances or regulation (“Content
Related Preemption”); or (ii) if such Traffic Reports or Commercials are
broadcast during any play-by-play sports programming or NASCAR programming
(“Sports Related Preemption”).
e. Make Goods.
(i) Content Related Preemption. If Station preempts Commercials for a Content
Related Preemption, Station may nevertheless receive credit for broadcasting
same by providing a make good (which in the case of a Commercial preempted by
Station for the reasons set forth in Section I(d)(i) above shall be a substitute
Commercial which shall be provided by Network within two business day’s notice
from Station that the original Commercial was not acceptable or Station shall be
relieved of any make good obligation) (“Make Good”) for such Commercials as
follows:

 

2



--------------------------------------------------------------------------------



 



          Originally Scheduled Broadcast         Date   Make Good Window*   Make
Good Time*
Monday – Wednesday
  Monday- Friday within the same week as the originally scheduled broadcast date
  Same or better daypart as the originally scheduled broadcast date
Thursday- Friday
  Monday-Friday within the same week as the originally scheduled broadcast date
OR Monday-Wednesday in the week following the originally scheduled broadcast
date   Same or better daypart as the originally scheduled broadcast date
Thursday – Friday for time sensitive commercials (e.g., retail sales (including
airlines), seasonal copy, movie or other openings or TV or other media “tune-in”
(including newspapers), lotteries and sweepstakes) that Network has provided CBS
with reasonable advance notice of pursuant to Section I(d)
  Reasonable best efforts Monday-Friday within the same week as the originally
scheduled broadcast date   Same or better daypart as the originally scheduled
broadcast date
Saturday-Sunday
  Monday-Sunday in the week following the originally scheduled broadcast date  
Same daypart as the originally scheduled broadcast date

**     or at such other time as Network and Station may mutually agree (with the
above Make Good Window and Make Good Time collectively referred to as the “Make
Good Period”). Commercials aired during the Make Good Period in accordance with
this section shall be deemed to have run during the relevant Commercial
Schedule, with no resulting adverse financial impact on Station or Broadcaster’s
clearance percentages and no other financial penalty to Station or Broadcaster
as a result thereof.
(ii) Sports Related Preemptions. If Station preempts Commercials for a Sports
Related Preemption, Station shall not be required to provide a Make Good, except
if a Make Good requirement is set forth in Exhibit 1 to this Agreement. To the
extent that Station is not required to provide a Make Good for a Sports Related
Preemption, failure to provide such Make Good shall result in a pro-rata
reduction in the Monthly Payment set forth in Section 7(a) of the Station Metro
Affiliation Agreement for any Commercials that are not made good, but shall have
no other adverse financial impact on Station or Broadcaster’s clearance
percentages and no other financial penalty to Station or Broadcaster as a result
thereof. To the extent that Station is required to provide a Make Good for
Sports Related Preemptions as indicated in Exhibit 1 to this Agreement, then
Commercials and Spot Announcements (as defined in Section II below) aired during
the Make Good Period shall be deemed to have run during the relevant Commercial
Schedule, with no resulting adverse financial impact on Station or Broadcaster’s
clearance percentages and no other financial penalty to Station or Broadcaster
as a result thereof.
f. Sponsorship Identifications. Station shall have the right to add a
sponsorship identification to Commercials if Station determines such
identification is required to comply with applicable FCC requirements (including
but not limited to 47 CFR § 73.1212); provided however that Station agrees that
Commercials with obvious sponsorship identification (as contemplated by FCC
requirements) will not require disclosure beyond the sponsorship identification
already contained in the commercial copy. If Station determines such
identification is required, it shall immediately notify Network of such
determination and give Network the opportunity to correct such identification
issue, in which event Network may provide replacement Commercials.

 

3



--------------------------------------------------------------------------------



 



II. FAILURE TO BROADCAST/ FORCE MAJEURE.
Neither party will have any liability hereunder if performance by such party
shall be prevented, interfered with or omitted because of labor dispute, failure
of facilities, act of God, government or court action, terrorist act, or any
other similar or dissimilar cause beyond the control of the party so failing to
perform hereunder.
III. NON-SHARING OF INFORMATION/CONFIDENTIALITY.
Station agrees that, except as set forth otherwise in this Agreement, no
Products, Metro Source Software, or information provided to Station by Network
will be made available or sold to any other person(s), entities, radio station
or broadcast licensee, without prior written consent of Network. The terms of
this Agreement are confidential and neither party shall disclose the contents
herein to any third party except as otherwise required by law. This
confidentiality shall survive termination of this Agreement.
IV. AFFIDAVITS.
During the Term of this Agreement Station agrees to verify and report to Network
all clearances of Products, Commercials and Spot Announcements, if any, via
affidavits (“Affidavits”) using the Westwood One Electronic Affidavit System or
via the Internet on forms as provided therein and/or by methods determined by
Network, in its reasonable discretion, within two (2) business days of the
originally scheduled broadcast date for such Products, Commercials and Spot
Announcements or at such other time as Network and Station may mutually agree.
The parties agree that the form of Affidavit will accurately reflect the terms
of this Agreement, including but not limited to indication upon such Affidavit
of Station’s right to provide Make Goods during the Make Good Period. Upon
receipt of an Affidavit from Station submitted in accordance with the terms
hereof, Network agrees to acknowledge receipt of such Affidavit within
twenty-four (24) hours of receipt and agrees to maintain a system by which
Station-submitted Affidavits are retained for review and verification purposes.
In the event that Station does not submit Affidavits in a timely manner in
accordance with the terms of this Section IV, Network will provide Station with
written notice of such failure (“Late Affidavit Notice”). Station shall have
thirty (30) days after receipt of such Late Affidavit Notice in which to cure
such failure (“Cure Period”); provided however that in the event that Station
fails to submit such Affidavits during the Cure Period, then such failure shall
result in a reduction in the Monthly Payment set forth in Section 7(a) of the
Station Metro Affiliation Agreement for any such Affidavits not submitted during
the Cure Period.
V. EQUIPMENT RESPONSIBILITY
Metro shall supply all equipment necessary to run the Products and the Metro
Source Software in accordance with Prevailing Industry Standards (“Equipment”)
at no additional cost to Station. Metro shall maintain, replace and update such
Equipment in accordance with Prevailing Industry Standards. All Equipment
supplied by Metro to Station shall remain the property of Metro. Station will
not, without prior authorization from Metro, affix any foreign equipment or
attempt to service the hardware or use any other software on the Equipment other
than software supplied by Metro. Station shall use good faith efforts to protect
any Metro Equipment which may be in its possession. At the termination of this
Agreement if requested by Network, Station, at

 

4



--------------------------------------------------------------------------------



 



Station’s cost and expense, shall return such Equipment, in as good condition as
when received, ordinary wear excepted, to Network at the notice address listed
on the first page of this Agreement. Failure by Station to comply with this
Section shall result in the forfeiture of the deposit, if any, and/or entitle
Network to charge Station the cost of repair or replacement of the Network
Equipment. Station shall insure all Network Equipment in its possession for its
full replacement value. Such Insurance shall be primary and noncontributory with
any insurance Network may have. Station shall be responsible, at its sole cost
and expense, for the preparation of its site for the Equipment installation
prior to the scheduled installation date. Satellite preparation shall include,
but not be limited to: (1) obtaining roof rights for satellite dish and access
and a clear unobstructed view to the south; (2) rack space for Equipment (25
inches); (3) RG-6 cable pulled from the roof to the rack space; (4) 16 cinder
blocks on site; (5) dedicated phone line and jack located at receiver rack site;
and (6) any protection building may require on roof. Station shall further
prepare its site for computer installation and other internet Equipment which
shall include, but not limited to: (1) clear space for the computer server and
monitor near the rack space where the satellite receiver will be located;
(2) clear space for all computer and monitors where each work station is to be
located; (3) 110v power available near the server and each work station; and (4)
“category 5 ethernet cable” run from the server to each work station location.
Should Station fail to adequately prepare the site, Network will arrange for
such preparation on Station’s behalf and Station shall reimburse Network for all
such reasonable preparation costs. Upon reasonable notice and request from
Station, Network shall install, relocate, and/or re-install the Equipment at
existing or relocated premises at Station’s location, and Station shall pay
Network the full reasonable costs of such work, including, but not limited to,
any charge from third parties incurred by Network. Station shall have the option
of performing such relocation of service itself, provided reasonable written
advance notification is provided to Network.
VI. ASSIGNMENT
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Subject to
Section 8 of the Station Metro Affiliation Agreement and Section 26 of the 26 of
the Master Agreement, dated of even date herewith, between Westwood and
Broadcaster (“Master Agreement”), neither Broadcaster nor Network may assign its
rights or obligations hereunder without the prior written consent of the other
party hereto; provided that (i) subject to Section 26 of the Master Agreement,
Network may assign all or any of its rights and related obligations hereunder to
any of its controlled affiliates, or a third party who acquires more than 50% of
the equity or voting interests of Network, all or substantially all of the
assets of Network or all or substantially all of the assets comprising any
significant business unit or division of Network, in each case, in a single
transaction or series of related transactions, without the prior consent of
Broadcaster; provided that (x) in the case of any assignment in connection with
the sale of all or substantially all of the assets comprising any significant
business unit or division of Network, such assignment shall be limited to those
rights and related obligations that are related to such business unit or
division, (y) in connection with any permitted assignment under this clause (i),
the assignee shall assume all of the obligations relating to the rights being
assigned, and (z) no assignment under this clause (i) shall relieve Network from
any of its obligations or liabilities under this Agreement; (ii) Broadcaster may
assign, without the prior consent of Network, all or any of its rights or
obligations hereunder to (x) any of its affiliates and (y) any third party who
acquires any Broadcaster Station, to the extent

 

5



--------------------------------------------------------------------------------



 



the assigned rights are related to the Broadcaster Stations acquired thereby;
provided that no assignment under this clause (ii) shall relieve Broadcaster
from any of its obligations or liabilities hereunder; and (iii) in respect of
any assignment of Broadcaster’s rights and related obligations hereunder to any
third party who is not an affiliate of Broadcaster, Network’s prior written
consent shall not be unreasonably withheld. Any purported assignment or transfer
in violation of the provisions of this Section VI is null and void and of no
force or effect. For the avoidance of doubt, (i) Network agrees that that a sale
of Broadcaster as an entity, whether directly or indirectly and whether by
merger, asset sale, stock sale or otherwise, shall not constitute an assignment
for purposes of this Agreement or otherwise require the consent of Network and
(ii) Broadcaster agrees that, subject to Section 26 of the Master Agreement, a
sale of Network as an entity, whether directly or indirectly and whether by
merger, asset sale, stock sale or otherwise shall not constitute an assignment
for purposes of this Agreement or otherwise require the consent of Broadcaster.
In addition, Broadcaster acknowledges that the Network may engage third parties
to manage the distribution of the Programs, or act as an agent of the Network
relating to the distribution or production of Programs for the Network or sale
of any commercial inventory associated with the Programs, in each case, not from
any broadcast facilities leased by, or leased from, Broadcaster (other than
independent contractors who shall be permitted access to such broadcast
facilities consistent with past practice), and Broadcaster agrees that it shall
remain, and any third party engaged by it shall be, subject to all of the
applicable terms and conditions of this Agreement and the Amended and Restated
News Programming Agreement, dated of even date herewith, between Broadcaster and
Westwood (“Amended News Agreement”). Furthermore, Owner acknowledges that the
foregoing shall not constitute an assignment hereunder. Upon the transfer or
assignment of the Station pursuant to Section 8 of the Station Metro Affiliation
Agreement, the terms of such Section 8 and Section VII (b)(vi) of this Agreement
shall be of no further force or effect and shall not apply to the Buyer of the
Station or to any subsequent Buyers.
VII. TERM; TERMINATION.
a. Term. Subject to clause (ii) of the last sentence of Section 8(a) of the
Station Metro Affiliation Agreement, the term of this Agreement shall commence
on the Effective Date of the Master Agreement (“Commencement Date”) and shall
continue through and including March 31, 2017, unless earlier terminated as
provided herein or in the Station Metro Affiliation Agreement (the “Term”).
b. Termination. This Agreement may be terminated:
(i) by mutual written consent of Broadcaster and Network;
(ii) by Broadcaster if Network fails to pay an undisputed amount owed to
Broadcaster under this Agreement following 30 days written notice;
(iii) by Broadcaster if Network fails to pay an amount owed to Broadcaster that
was previously disputed but has since been determined by arbitration pursuant to
Section XX or mutual agreement of the parties to be owed to Broadcaster under
this Agreement, within 15 days of such arbitration award or following 15 days
written notice of such mutual agreement;

 

6



--------------------------------------------------------------------------------



 



(iv) by Broadcaster following 30 days written notice if (x) three (3) or more
disputed payments are submitted to arbitration under Section XX during the Term
of this Agreement, (y) such disputed payments are not deposited with a third
party escrow agent reasonably acceptable to Broadcaster and Network within five
(5) business days following submission to arbitration and (z) the arbitrator(s)
finds in each case that the amount claimed by Broadcaster to be properly payable
by Network to Broadcaster under this Agreement is in fact properly payable to
Broadcaster under this Agreement;
(v) by either party hereto if (x) it notifies the other party in writing that
such other party is in material breach of one or more of its material covenants
(other than payment covenants) under this Agreement and such breach is not cured
within 30 days of receipt of such written notice, (y) it submits to arbitration
under Section XX such breach or breaches and requests termination as a remedy,
and (z) the arbitrator(s) determines (A) that the breaching party has in fact
materially breached one or more material covenants (other than payment
covenants) under this Agreement, (B) that such breach or breaches have not been
cured and have caused significant harm to the non-breaching party, and (C) that
termination of this Agreement is an appropriate remedy (after considering other
appropriate remedies short of termination);
(vi) automatically in the event of a termination of the Master Agreement and the
parties’ rights and obligations shall be governed by the terms of Section 27 of
the Master Agreement;
(vii) by Network effective immediately by giving Station notice of termination
if Station has delivered to Network intentionally or repeatedly false,
inaccurate or incomplete Affidavits concerning the broadcast of the Products,
Commercials and Spot Announcements; provided however in the event that Network
determines that Station has submitted intentionally or repeatedly false,
inaccurate or incomplete Affidavits, Network will provide notice to Broadcaster
and Station (through a designated official at each) of such failure or problem.
Network further agrees that Station shall have thirty (30) days notice and
opportunity to cure in the event that such delivery of false, inaccurate or
incomplete Affidavits was due to circumstances not approved or condoned by a
management level Station official; provided, however, that such opportunity to
cure in this instance shall be available to Station on three (3) occasions only
during the Term of this Agreement.
(viii) By Broadcaster pursuant to clause (i) of the last sentence of Section
8(a) of the Station Metro Networks Affiliation Agreement.
VIII. INDEMNITY
a. From and after the Commencement Date, Broadcaster shall indemnify, defend and
hold Network, its affiliates and their respective officers, directors, employees
and representatives, and the successors and assigns of any of them harmless,
from and against any and all actions, claims, damages and liabilities (and all
actions in respect thereof and any legal or other expenses in giving testimony
or furnishing documents in response to a subpoena or otherwise and whether or
not a party thereto), whether or not arising out of third party claims,
including reasonable legal fees and expenses in connection with, and other costs
of, investigating, preparing or defending any such action or claim, whether or
not in connection with litigation in which such person is a party, and as and
when incurred (collectively, “Losses”), caused by, relating to, based upon or
arising out of (directly or indirectly) (i) any breach of, or inaccuracy in, any
representation or warranty of Broadcaster or Station in this Agreement or any
certificate or other document delivered pursuant hereto in connection herewith,
or (ii) any breach of any covenant or agreement made by Broadcaster or Station
in this Agreement.

 

7



--------------------------------------------------------------------------------



 



b. From and after the Commencement Date, Network shall indemnify, defend and
hold Broadcaster, Station, their affiliates and their respective officers,
directors, employees and representatives, and the successors and assigns of any
of them harmless, from and against any Losses, caused by, relating to, based
upon or arising out of (directly or indirectly) (i) any breach of, or inaccuracy
in, any representation or warranty of Network in this Agreement or any
certificate or other document delivered pursuant hereto in connection herewith,
(ii) any breach of any covenant or agreement made by Network in this Agreement,
or (iii) any claim that the Products, Metro Source Software or Commercials, or
the Broadcaster or Station’s use thereof in accordance with the terms and
conditions hereunder, violates or infringes the rights of any third party.
c. In the event of a claim for breach of the representations and warranties
contained in this Agreement or for failure to fulfill a covenant or agreement,
the party asserting such breach or failure shall provide a written notice to the
other party which shall state specifically the representation, warranty,
covenant or agreement with respect to which the claim is made, the facts giving
rise to an alleged basis for the claim and the amount of liability asserted
against the other party by reason of the claim. If any suit, action, proceeding
or investigation shall be commenced or any claim or demand shall be asserted by
any third party (a “Third Party Claim”) in respect of which indemnification may
be sought by any party or parties from any other party or parties under the
provisions of this Section VIII, the party or parties seeking indemnification
(collectively, the “Indemnitee”) shall promptly provide written notice to the
party or parties from which indemnification is sought (collectively, the
“Indemnitor”); provided, however, that any failure by an Indemnitee to so notify
an Indemnitor will not relieve the Indemnitor from its obligations hereunder,
except to the extent that such failure shall have materially prejudiced the
defense of such Third Party Claim. The Indemnitor shall have the right to
control (except where an insurance carrier has the right to control or where an
insurance policy or applicable law prohibits the Indemnitor from taking control
of) the defense of any Third Party Claim; provided, however, that the Indemnitee
may participate in any such proceeding with counsel of its choice and at its own
expense unless there exists a conflict between the Indemnitor and the Indemnitee
as to their respective legal defenses, in which case the fees and expenses of
any such counsel shall be reimbursed by the Indemnitor. Except as otherwise set
forth herein, the Indemnitee shall have the right to participate in (but not
control) the defense of any Third Party Claim and to retain its own counsel in
connection therewith, but the fees and expenses of any such counsel for the
Indemnitee shall be borne by the Indemnitee. The Indemnitor shall not, without
the prior written consent of the Indemnitee, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnitee is, or with
reasonable foresee ability could have been, a party and indemnity could have
been sought to be collected from the Indemnitor, unless such settlement includes
an unconditional release of such Indemnitee from all liability arising out of
such proceeding (provided, however, that, whether or not such a release is
required to be obtained, the Indemnitor shall remain liable to such Indemnitee
in accordance with this Section VIII in the event that a Third Party Claim is
subsequently brought against or sought to be collected from such Indemnitee).
The Indemnitor shall be liable for all Losses arising out of any

 

8



--------------------------------------------------------------------------------



 



settlement of any Third Party Claim; provided, however, that the Indemnitor
shall not be liable for any settlement of any Third Party Claim brought against
or sought to be collected from an Indemnitee, the settlement of which is
effected by such Indemnitee without such Indemnitor’s written consent, but if
settled with such Indemnitor’s written consent, or if there is a final judgment
for the plaintiff in any such Third Party Claim, such Indemnitor shall (to the
extent stated above) indemnify the Indemnitee from and against any Losses in
connection with such Third Party Claim. The indemnification required by this
Section VIII shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or Losses
are incurred.
d. Neither party shall be liable to the other party for any special, indirect,
consequential, or exemplary damages, and any loss of business or profits,
whether or not foreseeable, arising out of or in connection with this Agreement
(other then in connection with Third Party Claims) . The obligations of each
party under this Section shall continue notwithstanding any termination of this
Agreement and such indemnification shall survive termination of this Agreement.
IX. GOVERNING LAW; VENUE
This Agreement shall be governed by and construed in accordance with the laws of
the state of New York, its rules of conflict of laws notwithstanding. Each party
hereby irrevocably consents to the service of any and all process in any such
suit, action or proceeding by registered or certified mail addressed and sent to
the chief executive officer of such party at such party’s address as noted on
the front page of this Agreement.
X. NOTICES.
Except as set forth otherwise herein, all notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission (with receipt
acknowledged) or mailed (registered or certified mail, return receipt requested)
to the parties at the addresses or facsimile numbers on the first page of this
Agreement. All such notices, requests and other communications will (i) if
delivered personally to the address as provided in this Section, be deemed given
upon delivery, (ii) if delivered by facsimile transmission to the facsimile
number as provided in this Section, be deemed given upon confirmation of
transmission, and (iii) if delivered by mail in the manner described above to
the address as provided in this Section, be deemed given upon receipt (in each
case regardless of whether such notice, request or other communication is
received by any other person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section). Any party from time
to time may change its address, facsimile number or other information for the
purpose of notices to that party by giving notice specifying such change to the
other parties hereto.
XI. WAIVER.
Any term or condition of this Agreement may be waived at any time by the party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
party waiving such term or condition. No waiver by any party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. No failure or delay on the part of party in
exercising any right or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.

 

9



--------------------------------------------------------------------------------



 



XII. AMENDMENT.
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party hereto.
XIII. NO THIRD-PARTY BENEFICIARY.
The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto and their respective successors or permitted assigns, and
it is not the intention of the parties to confer third-party beneficiary rights
upon any other person.
XIV. HEADINGS.
The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
XV. INVALID PROVISIONS.
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
XVI. COUNTERPARTS.
This Agreement may be executed in any number of counterparts and by facsimile
signature, each of which will be deemed an original, but all of which together
will constitute one and the same instrument.
XVII. ENTIRE AGREEMENT.
Except as set forth otherwise herein, this Agreement contains the entire
understanding between Network and Station with respect to its subject matter and
constitutes the sole relationship between Network and Station for such subject
matter, supersedes all previous agreements or understandings (including but not
limited to any and all Metro Source Affiliation Agreement, with the exception of
the indemnification provision(s) of such agreements, which shall survive in
accordance with their terms) between them with respect thereto and shall not be
modified except by a signed writing.

 

10



--------------------------------------------------------------------------------



 



XVIII. AUTHORITY.
The individual executing this Agreement hereby warrants and represents that
he/she is legally authorized to execute agreements on behalf of either Network
or Station as the case may be and does so intending to be bound legally.
XIX. COMMUNICATIONS ACT OF 1934.
Network agrees to disclose to Station any and all information that it has or
that has been disclosed to it as to any money, service or other valuable
consideration which any person has been paid or accepted, or has agreed to pay
or accept for the inclusion of any matter as a part of the report other than
sponsorships\commercial mentions\spots. The term “service or other valuable
consideration” as used in this paragraph shall not include any service or
property furnished without charge or at a nominal charge for use on, or in
connection with, the reports unless it is so furnished in consideration for an
identification in the material provided by Network of any person, product,
service, trademark or brand name beyond an identification that is reasonably
related to the use of such service or property in such material. With respect to
any material for which an announcement is required, Station may, at its option,
cancel the broadcast of such material.
XX. ARBITRATION.
Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach, termination or validity thereof (“Dispute”), shall on the demand
of any party be finally and exclusively resolved by arbitration in accordance
with the then-prevailing JAMS Comprehensive Arbitration Rules and Procedures as
modified herein (the “Rules”); provided, however, that any party hereto shall
have the right to seek injunctive relief against the other party hereto in the
courts of New York, New York, prior to the resolution of any Dispute by
arbitration in accordance with this Section XX. There shall be three neutral
arbitrators of whom each party shall select one. The claimant shall select its
arbitrator in its demand for arbitration and the respondent shall select its
arbitrator within 30 days after receipt of the demand for arbitration. The two
arbitrators so appointed shall select a third arbitrator to serve as chairperson
within fourteen days of the designation of the second of the two arbitrators. If
any arbitrator is not timely appointed, at the request of any party such
arbitrator shall be appointed by JAMS pursuant to the listing, striking and
ranking procedure in the Rules. The place of arbitration shall be New York, New
York. The arbitral tribunal shall be required to follow the law of the State of
New York. The arbitral tribunal is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. Any
arbitration proceedings, decision or award rendered hereunder and the validity,
effect and interpretation of this arbitration provision shall be governed by the
Federal Arbitration Act, 9 U.S.C. §1 et seq. The award shall be final and
binding upon the parties and shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues or accounting presented to
the arbitral tribunal. Judgment upon any award may be entered in any court
having jurisdiction.

 

11



--------------------------------------------------------------------------------



 



EXHIBIT 1
PLAY-BY-PLAY SPORTS/NASCAR PREEMPTION RIGHTS AND MAKE GOOD OBLIGATIONS
See Attached.
[Intentionally omitted.]

 

 